Exhibit 10.102

 

 

 

 

 

 

 

 

 

 

WORLD FINANCIAL CAPITAL MASTER NOTE TRUST

 

Issuer

 

And

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

Indenture Trustee

 

 

FIFTH AMENDED AND RESTATED

SERIES 2009-VFN INDENTURE SUPPLEMENT

 

Dated as of November 1, 2016

 

 

 

 

 





--------------------------------------------------------------------------------

 



 

FIFTH AMENDED AND RESTATED SERIES 2009-VFN INDENTURE SUPPLEMENT, dated as of
November 1, 2016 (the “Indenture Supplement”), between WORLD FINANCIAL CAPITAL
MASTER NOTE TRUST, a trust organized and existing under the laws of the State of
Delaware (herein, the “Issuer” or the “Trust”), and DEUTSCHE BANK TRUST COMPANY
AMERICAS, a New York banking corporation, not in its individual capacity, but
solely as indenture trustee (herein, together with its successors in the trusts
thereunder as provided in the Indenture referred to below, the “Indenture
Trustee”) under the Master Indenture, dated as of September 29, 2008 (the
“Indenture”), between the Issuer and the Indenture Trustee (the Indenture,
together with this Indenture Supplement, the “Agreement”).

 

WHEREAS, the parties hereto are party to the Fourth Amended and Restated Series
2009-VFN Indenture Supplement, dated as of December 1, 2015 (the “Existing
Indenture Supplement”).

 

NOW, THEREFORE, in consideration of the mutual agreements contained herein, the
Existing Indenture Supplement is hereby amended and restated in its entirety as
follows and each party agrees as follows for the benefit of the other party and
the Series 2009-VFN  Noteholders:

 

The Principal Terms of this Series, issued pursuant to Section 2.11 of the
Indenture, are set forth in this Indenture Supplement to the Indenture.

 

ARTICLE I.

Creation of the Series 2009-VFN Notes

 

Section 1.1Designation.

 

(a)       Pursuant to the Indenture and the Existing Indenture Supplement a
Series of Notes was issued known as “World Financial Capital Master Note Trust,
Series 2009-VFN” or the “Series 2009-VFN Notes.”  The Series 2009-VFN Notes were
issued in four Classes, known as the “Class A Series 2009-VFN Floating Rate
Asset Backed Notes,” the “Class M Series 2009-VFN Asset Backed Notes,” the
“Class B Series 2009-VFN Asset Backed Notes” and the “Class C Series 2009-VFN
Asset Backed Notes.” The Series 2009-VFN Notes shall be Variable Interests.

 

(b)       The Class A Notes may from time to time be divided into separate
ownership tranches (each a “Class A Ownership Tranche”) which shall be identical
in all respects, except for their respective Class A Maximum Principal Balances,
Class A Principal Balances and certain matters relating to the rate and payment
of interest.  The initial allocation of Class A Notes among Class A Ownership
Tranches shall be made, and reallocations among such Class A Ownership Tranches
or new Class A Ownership Tranches may be made, as provided in Section 4.1 of
this Indenture Supplement and the Class A Note Purchase Agreement. 

 

(c)       Series 2009-VFN shall be included in Group One and shall be a
Principal Sharing Series.  Series 2009-VFN shall be an Excess Allocation Series
with respect to Group One only.  Series 2009-VFN shall not be subordinated to
any other Series.

 



 

--------------------------------------------------------------------------------

 



ARTICLE II.

Definitions

 

Section 2.1Definitions.

 

(a)       Whenever used in this Indenture Supplement, the following words and
phrases shall have the following meanings, and the definitions of such terms are
applicable to the singular as well as the plural forms of such terms and the
masculine as well as the feminine and neuter genders of such terms.

 

“Aggregate Investor Default Amount” means, as to any Monthly Period, the sum of
the Investor Default Amounts in respect of such Monthly Period.

 

“Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction:

 

(a)    the numerator of which shall be equal to:

 

(i)  for Principal Collections during the Revolving Period and for Finance
Charge Collections and Default Amounts at any time, the Collateral Amount at the
end of the last day of the prior Monthly Period (or, in the case of the Monthly
Period in which the Closing Date occurs, on the Closing Date), less any
reductions to be made to the Collateral Amount on account of principal payments
to be made on the Distribution Date falling in the Monthly Period for which the
Allocation Percentage is being calculated; provided,  however, that with respect
to any Monthly Period in which a Reset Date occurs as a result of a Class A
Incremental Funding, Class M Incremental Funding, Class B Incremental Funding,
Class C Incremental Funding or the issuance of a new Series, the numerator
determined pursuant to this clause (i) shall be (A) the Collateral Amount as of
the close of business on the later of the last day of the prior Monthly Period
or the preceding Reset Date, in each case less any reductions to be made to the
Collateral Amount on account of principal payments to be made on the
Distribution Date falling in the Monthly Period for which the Allocation
Percentage is being calculated (to the extent not already subtracted in
determining the Collateral Amount), for the period from and including the first
day of the current Monthly Period or the preceding Reset Date, as applicable, to
but excluding such Reset Date and (B) the Collateral Amount as of the close of
business on such Reset Date, less any reductions to be made to the Collateral
Amount on account of principal payments to be made on the Distribution Date
falling in the Monthly Period for which the Allocation Percentage is being
calculated (to the extent not already subtracted in determining the Collateral
Amount), for the period from and including such Reset Date to the earlier of the
last day of such Monthly Period (in which case such period shall include such
day) or the next succeeding Reset Date (in which case such period shall not
include such succeeding Reset Date); or

 



2

--------------------------------------------------------------------------------

 



(ii)  for Principal Collections during the Early Amortization Period and the
Controlled Amortization Period, the Collateral Amount at the end of the last day
of the Revolving Period, provided,  however, that the Transferor may, by written
notice to the Indenture Trustee, the Servicer and the Rating Agencies, reduce
the numerator used for purposes of allocating Principal Collections to Series
2009-VFN at any time if (x) the Rating Agency Condition shall have been
satisfied with respect to such reduction and (y) the Transferor shall have
delivered to the Indenture Trustee an Officer’s Certificate to the effect, based
on the facts known to such officer at that time, in the reasonable belief of the
Transferor, such designation will not cause a Series 2009-VFN Early Amortization
Event or an event that, after the giving of notice or the lapse of time, would
cause a Series 2009-VFN Early Amortization Event to occur with respect to Series
2009-VFN; and

 

(b)    the denominator of which shall be the greater of (x) the Aggregate
Principal Receivables determined as of the close of business on the last day of
the prior Monthly Period and (y) the sum of the numerators used to calculate the
allocation percentages for allocations with respect to Finance Charge
Collections, Principal Collections or Default Amounts, as applicable, for all
outstanding Series on such date of determination provided, that if one or more
Reset Dates occur in a Monthly Period, the Allocation Percentage for the portion
of the Monthly Period falling on and after such Reset Date and prior to any
subsequent Reset Date will be recalculated for such period as of the close of
business on the subject Reset Date.

 

“Amendment Date” means November 1, 2016.

 

“Available Cash Collateral Amount” means with respect to any Transfer Date, an
amount equal to the lesser of (a) the amount on deposit in the Cash Collateral
Account (before giving effect to any deposit to, or withdrawal from, the Cash
Collateral Account made or to be made with respect to such date) and (b) the
Required Cash Collateral Amount for such Transfer Date.

 

“Available Finance Charge Collections” means, for any Monthly Period, an amount
equal to the sum of (a) the Investor Finance Charge Collections for such Monthly
Period, plus (b) the Excess Finance Charge Collections allocated to Series
2009-VFN for such Monthly Period, plus (c) interest and earnings on funds on
deposit in the Cash Collateral Account which will be deposited into the Finance
Charge Account on the related Transfer Date to be treated as Available Finance
Charge Collections pursuant to subsection 5.10(b).

 

“Available Principal Collections” means, for any Monthly Period, an amount equal
to the sum of (a) the Investor Principal Collections for such Monthly Period,
minus (b) the amount of Reallocated Principal Collections with respect to such
Monthly Period which pursuant to Section 5.6 are required to be applied on the
related Distribution Date, plus (c) any Shared Principal Collections with
respect to other Principal Sharing Series (including any amounts on deposit in
the Excess Funding Account that are allocated to Series 2009-VFN for application
as Shared Principal Collections), plus (d) the aggregate amount to be treated as
Available Principal Collections pursuant to clauses 5.4(a)(viii) and (ix) for
the related Distribution Date.



3

--------------------------------------------------------------------------------

 



“Bankrupt Merchant” means any Merchant which fails generally to, or admits in
writing its inability to, pay its debts as they become due; or any Merchant for
which a proceeding shall have been instituted in a court having jurisdiction in
the premises seeking a decree or order for relief in respect of such Merchant in
an involuntary case under any Debtor Relief Law, or for the appointment of a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or for the
winding‑up or liquidation of its affairs, and such proceedings shall continue
undismissed or unstayed and in effect for a period of 60 consecutive days or any
of the actions sought in such proceeding shall occur; or any Merchant that
commences a voluntary case under any Debtor Relief Law, or such Merchant’s
consent to the entry of an order for relief in an involuntary case under any
Debtor Relief Law, or consent to the appointment of a taking possession by a
receiver, liquidator, assignee, trustee, custodian, sequestrator, conservator or
other similar official for any substantial part of its property, or any general
assignment for the benefit of creditors; or any Merchant or any Affiliate of
such Merchant shall have taken any corporate action in furtherance of any of the
foregoing actions with respect to such Merchant; provided, however, that a
Merchant for which a Chapter 11 Plan is confirmed under a Debtor Relief Law
shall no longer be a Bankrupt Merchant upon the occurrence of the Effective Date
of such Chapter 11 Plan.  For purposes of this definition, a Chapter 11 Plan
shall exclude a Chapter 11 Plan under which the Bankrupt Merchant liquidates all
of its assets and discontinues operations.  

 

“Base Rate” means, as to any Monthly Period, the annualized percentage
equivalent of a fraction, the numerator of which is equal to the sum of the
Monthly Interest, any Class A Non-Use Fees payable pursuant to clause 5.4(a)(ii)
and any Class A Additional Amounts payable pursuant to clauses 5.4(a)(i) through
(vii) each for the related Distribution Period, any Class M Additional Interest,
any Class B Additional Interest, any Class C Additional Interest and the
Noteholder Servicing Fee with respect to such Monthly Period, and the
denominator of which is the Weighted Average Collateral Amount during such
Monthly Period.

 

“Cash Collateral Account” is defined in subsection 5.10(a).

 

“Change in Control” means the failure of Holding to own, directly or indirectly,
100% of the outstanding shares of common stock (excluding directors’ qualifying
shares) of Comenity Capital Bank.

 

“Chapter 11 Plan” means a plan proposed by a Bankrupt Merchant under and in
conformance with the provisions of Chapter 11 of Title 11 of the United States
Code for restructuring or reorganizing the business of the Bankrupt Merchant.

 

“Class A Additional Amounts” means Additional Amounts (as defined in the Class A
Note Purchase Agreement) payable to the Class A Noteholders pursuant to the
Class A Note Purchase Agreement.

 

“Class A Administrative Agents” means the “Administrative Agents” as defined  in
the Class A Note Purchase Agreement.

 



4

--------------------------------------------------------------------------------

 



“Class A Breakage Payment” is defined in subsection 5.2(e).

 

“Class A Funding Tranche” is defined in subsection 5.2(a).

 

“Class A Incremental Funding” means any increase in the Class A Principal
Balance during the Revolving Period made pursuant to the Class A Note Purchase
Agreement and Section 4.1(a) hereof.

 

“Class A Incremental Principal Balance” means the amount of the increase in the
Class A Principal Balance occurring as a result of any Class A Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class A Noteholders pursuant to the Class A Note Purchase Agreement
with respect to such Class A Incremental Funding.

 

“Class A Maximum Principal Balance” means the “Maximum Class A Principal
Balance” (as defined in the Class A Note Purchase Agreement), as such amount may
be increased or decreased from time to time pursuant to the Class A Note
Purchase Agreement.  As applied to any particular Class A Note, the “Class A
Maximum Principal Balance” means the portion of the overall Class A Maximum
Principal Balance represented by that Class A Note. 

 

“Class A Monthly Interest” is defined in subsection 5.2(a).

 

“Class A Monthly Principal” is defined in subsection 5.3(a).

 

“Class A Non-Use Fee” means the Class A Non-Use Fee defined in the Class A Note
Purchase Agreement.

 

“Class A Note Purchase Agreement” means the Sixth Amended and Restated Note
Purchase Agreement, dated as of November 1, 2016, among Transferor, the Issuer,
the Servicer and the initial Class A Noteholders, as supplemented by the various
Fee Letters referred to (and defined) therein, and as the same may be amended or
otherwise modified from time to time. The Class A Note Purchase Agreement is
hereby designated a “Transaction Document” for all purposes of the Agreement and
this Indenture Supplement.

 

“Class A Noteholder” means the Person in whose name a Class A Note is registered
in the Note Register.

 

“Class A Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-1.

 

“Class A Ownership Group” means the “Ownership Group” defined in the Class A
Note Purchase Agreement.

 

“Class A Ownership Group Percentage” means the “Ownership Group Percentage”
defined in the Class A Note Purchase Agreement.

 



5

--------------------------------------------------------------------------------

 



“Class A Ownership Tranche” is defined in subsection 1.1(b).

 

“Class A Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $1,000,000,000.00, plus (b) the aggregate amount of all Class A
Incremental Principal Balances for all Class A Incremental Fundings occurring
after the Amendment Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class A Noteholders after the
Amendment Date and on or prior to such Business Day. As applied to any
particular Class A Note, the “Class A Principal Balance” means the portion of
the overall Class A Principal Balance represented by that Class A Note. The
Class A Principal Balance shall be allocated among the Class A Ownership
Tranches as provided in the Class A Note Purchase Agreement.

 

“Class A Pro Rata Percentage” means 74.00%.

 

“Class A Purchase Limit” means the “Purchase Limit” defined in the Class A Note
Purchase Agreement.

 

“Class A Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amounts described in clauses 5.4(a)(i),  (ii) and (iii) over
the sum of (a) Available Finance Charge Collections applied to pay such amount
pursuant to subsection 5.4(a) and (b) any amount withdrawn from the Cash
Collateral Account and applied to pay such amount pursuant to subsection
5.10(c).

 

“Class A Scheduled Final Payment Date” means the Distribution Date falling in
the twelfth month following the month in which the Controlled Amortization
Period begins.

 

 “Class A Tranche Rate” means, for any Distribution Period, the Class A Note
Rate (as defined in the Class A Note Purchase Agreement) for each Class A
Ownership Tranche (or any related Class A Funding Tranche).

 

“Class B Additional Interest” is defined in subsection 5.2(c).

 

“Class B Deficiency Amount” is defined in subsection 5.2(c).

 

“Class B Incremental Funding” means any increase in the Class B Principal
Balance during the Revolving Period made pursuant to the applicable Class B Note
Purchase Agreement.

 

“Class B Incremental Principal Balance” means the amount of the increase in the
Class B Principal Balance occurring as a result of any Class B Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class B Noteholders pursuant to the Class B Note Purchase Agreement
with respect to such Class B Incremental Funding.

 

“Class B Maximum Principal Balance” means the “Maximum Class B Principal
Balance” (as defined in the Class B Note Purchase Agreement), as such amount may
be increased or decreased from time to time pursuant to the Class B Note
Purchase Agreement.  As applied to any particular

6

--------------------------------------------------------------------------------

 



Class B Note, the “Class B Maximum Principal Balance” means the portion of the
overall Class B Maximum Principal Balance represented by that Class B Note. 

 

“Class B Monthly Interest” is defined in subsection 5.2(c).

 

“Class B Monthly Principal” is defined in subsection 5.3(c).

 

“Class B Note Interest Rate” means 0.0%.

 

“Class B Note Purchase Agreement” means the Second Amended and Restated Note
Purchase Agreement, dated as of May 24, 2013, entered into among Comenity
Capital Bank, the Transferor and each party that purchases Class B Notes from
the Transferor.

 

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.

 

“Class B Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-3.

 

“Class B Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $135,135,135.14, plus (b) the aggregate amount of all Class B
Incremental Principal Balances for all Class B Incremental Fundings occurring
after the Amendment Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class B Noteholders after the
Amendment Date and on or prior to such date. As applied to any particular
Class B Note, the “Class B Principal Balance” means the portion of the overall
Principal Balance represented by that Class B Note.

 

“Class B Pro Rata Percentage” means 10.00%.

 

“Class B Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amount described in clause 5.4(a)(vi) over the sum of (a)
Available Finance Charge Collections applied to pay such amount pursuant to
subsection 5.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to subsection 5.10(c).

 

 “Class C Additional Interest” is defined in subsection 5.2(d).

 

“Class C Deficiency Amount” is defined in subsection 5.2(d).

 

“Class C Incremental Funding” means any increase in the Class C Principal
Balance during the Revolving Period made pursuant to the Class C Note Purchase
Agreement.

 

“Class C Incremental Principal Balance” means the amount of the increase in the
Class C Principal Balance occurring as a result of any Class C Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class C Noteholders pursuant to the Class C Note Purchase Agreement
with respect to such Class C Incremental Funding.



7

--------------------------------------------------------------------------------

 



 

“Class C Maximum Principal Balance” means the “Maximum Class C Principal
Balance” (as defined in the Class C Note Purchase Agreement), as such amount may
be increased or decreased from time to time pursuant to the Class C Note
Purchase Agreement.  As applied to any particular Class C Note, the “Class C
Maximum Principal Balance” means the portion of the overall Maximum Principal
Balance represented by that Class C Note. 

 

“Class C Monthly Interest” is defined in subsection 5.2(d).

 

“Class C Monthly Principal” is defined in subsection 5.3(d).

 

“Class C Note Interest Rate” means 0.0%. 

 

“Class C Note Purchase Agreement” means the Second Amended and Restated Note
Purchase Agreement, dated as of May 24, 2013, entered into among Comenity
Capital Bank, the Transferor and each party that purchases Class C Notes from
the Transferor.

 

“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.

 

“Class C Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A‑4.

 

“Class C Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $121,621,621.62, plus (b) the aggregate amount of all Class C
Incremental Principal Balances for all Class C Incremental Fundings occurring
after the Amendment Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class C Noteholders after the
Amendment Date and on or prior to such date. As applied to any particular
Class C Note, the “Class C Principal Balance” means the portion of the overall
Principal Balance represented by that Class C Note.

 

“Class C Pro Rata Percentage” means 9.00%.

 

“Class M Additional Interest” is defined in subsection 5.2(b).

 

“Class M Deficiency Amount” is defined in subsection 5.2(b).

 

“Class M Incremental Funding” means any increase in the Class M Principal
Balance during the Revolving Period made pursuant to the applicable Class M Note
Purchase Agreement.

 

“Class M Incremental Principal Balance” means the amount of the increase in the
Class M Principal Balance occurring as a result of any Class M Incremental
Funding, which amount shall equal the aggregate amount of the purchase prices
paid by the Class M Noteholders pursuant to the Class M Note Purchase Agreement
with respect to such Class M Incremental Funding.

 



8

--------------------------------------------------------------------------------

 



“Class M Maximum Principal Balance” means the “Maximum Class M Principal
Balance” (as defined in the Class M Note Purchase Agreement), as such amount may
be increased or decreased from time to time pursuant to the Class M Note
Purchase Agreement.  As applied to any particular Class M Note, the “Class M
Maximum Principal Balance” means the portion of the overall Class M Maximum
Principal Balance represented by that Class M Note. 

 

“Class M Monthly Interest” is defined in subsection 5.2(b).

 

“Class M Monthly Principal” is defined in subsection 5.3(b).

 

“Class M Note Interest Rate” means 0.00%.

 

“Class M Note Purchase Agreement” means the Note Purchase Agreement, dated as of
December 1, 2015 entered into among Comenity Capital Bank, the Transferor and
each party that purchases Class M Notes from the Transferor.

 

“Class M Noteholder” means the Person in whose name a Class M Note is registered
in the Note Register.

 

“Class M Notes” means any one of the Notes executed by the Issuer and
authenticated by or on behalf of the Indenture Trustee, substantially in the
form of Exhibit A-2.

 

“Class M Principal Balance” means, on any Business Day, an amount equal to the
result of (a) $94,594,594.59, plus (b) the aggregate amount of all Class M
Incremental Principal Balances for all Class M Incremental Fundings occurring
after the Amendment Date and on or prior to that Business Day, minus (c) the
aggregate amount of principal payments made to Class M Noteholders after the
Amendment Date and on or prior to such date. As applied to any particular
Class M Note, the “Class M Principal Balance” means the portion of the overall
Principal Balance represented by that Class M Note.

 

“Class M Pro Rata Percentage” means 7.00%.

 

“Class M Required Amount” means, for any Distribution Date, an amount equal to
the excess of the amount described in clause 5.4(a)(iv), over the sum of (a)
Available Finance Charge Collections applied to pay such amount pursuant to
subsection 5.4(a) and (b) any amount withdrawn from the Cash Collateral Account
and applied to pay such amount pursuant to subsection 5.10(c).

 

“Class M Scheduled Final Payment Date” means the Distribution Date falling in
the twelfth month following the month in which the Controlled Amortization
Period begins. 

 

“Closing Date” means September 28, 2009.

 

“Collateral Amount” means, as of any date of determination, an amount equal to
(a) the Note Principal Balance minus (b) the excess, if any, of the aggregate
amount of Investor Charge-Offs and

9

--------------------------------------------------------------------------------

 



Reallocated Principal Collections over the reimbursement of such amounts
pursuant to clause 5.4(a)(ix) prior to such date.

 

“Comenity Capital Bank” means Comenity Capital Bank, a Utah industrial bank,
formerly known as World Financial Capital Bank. 

 

“Controlled Amortization Amount” means for any Transfer Date with respect to the
Controlled Amortization Period prior to the payment in full of the Note
Principal Balance, an amount equal to (a) the Note Principal Balance as of the
close of business on the last day of the Revolving Period divided by (b) twelve.

 

“Controlled Amortization Date” means the first day of the first Monthly Period
that occurs on or after the Purchase Expiration Date under the Class A Note
Purchase Agreement.

 

“Controlled Amortization Period” means, unless a Series 2009-VFN Early
Amortization Event or a Trust Early Amortization Event shall have occurred prior
thereto, the period commencing at the opening of business on the first
Controlled Amortization Date to occur (without being extended as provided in the
applicable Note Purchase Agreement) and ending on the earlier to occur of (a)
the commencement of the Early Amortization Period, and (b) the Series
Termination Date, provided that Transferor may, by 2 Business Days’ prior
written notice to the Indenture Trustee and each Series 2009-VFN Noteholder (and
so long as the Early Amortization Period has not begun), cause the Controlled
Amortization Period to begin on any date earlier than the one otherwise
specified above.

 

“Controlled Amortization Shortfall” initially means zero and thereafter means,
with respect to any Monthly Period during the Controlled Amortization Period,
the excess, if any, of the Controlled Payment Amount for the previous Monthly
Period over the sum of the amount distributed pursuant to subsection 6.2(a) with
respect to the Class A Notes for the previous Monthly Period, the amount
distributed pursuant to subsection 6.2(b) with respect to the Class M Notes for
the previous Monthly Period, the amount distributed pursuant to subsection
6.2(c) with respect to the Class B Notes for the previous Monthly Period and the
amount distributed pursuant to subsection 6.2(d) with respect to the Class C
Notes for the previous Monthly Period.

 

“Controlled Payment Amount” means, with respect to any Transfer Date, the sum of
(a) the Controlled Amortization Amount for such Transfer Date and (b) any
existing Controlled Amortization Shortfall.

 

“Day Count Fraction” means, as to any Class A Ownership Tranche (or Class A
Funding Tranche), any Class M Note, any Class B Note or any Class C Note for any
Distribution Period, a fraction (a) the numerator of which is the number of days
in that Distribution Period (or, if less, the number of days during that
Distribution Period during which that Class A Ownership Tranche, Class A Funding
Tranche, Class M Note, Class B Note or Class C Note was outstanding, including
the first, but excluding the last, such day) and (b) the denominator of which is
the actual number of days in the related calendar year (or, if so specified in
the related Note Purchase Agreement, 360).

 



10

--------------------------------------------------------------------------------

 



 “Default Amount” means, as to any Defaulted Account, the amount of Principal
Receivables (other than Ineligible Receivables, unless there is an Insolvency
Event with respect to Comenity Capital Bank or the Transferor) in such Defaulted
Account on the day it became a Defaulted Account.

 

“Defaulted Account” means an Account in which there are Defaulted Receivables.

 

“Designated LIBOR Page” means Reuters Screen LIBOR01 page or such other page as
may replace such page on that service or other service or services as may be
nominated by the British Bankers’ Association for the purpose of displaying
London interbank offered rates of U.S. dollar deposits.

 

“Designated Maturity” means, for any LIBOR Determination Date, one month.

 

“Dilution” means any downward adjustment made by Servicer in the amount of any
Receivable (a) because of a rebate, refund or billing error to an accountholder,
(b) because such Receivable was created in respect of merchandise which was
refused or returned by an accountholder or (c) for any other reason other than
receiving Collections therefor or charging off such amount as uncollectible.

 

“Distribution Account” is defined in subsection 5.9(a).

 

“Distribution Date” means November 16, 2009 and the 15th day of each calendar
month thereafter, or if such 15th day is not a Business Day, the next succeeding
Business Day.

 

“Distribution Period” means, for any Distribution Date, the period from and
including the Distribution Date immediately preceding such Distribution Date
(or, in the case of the first Distribution Date, from and including the Closing
Date) to but excluding such Distribution Date.

 

“Early Amortization Period” means the period commencing on the date on which a
Trust Early Amortization Event or a Series 2009-VFN Early Amortization Event is
deemed to occur and ending on the Series Termination Date.

 

“Eligible Investments” is defined in Annex A to the Indenture; provided that in
no event shall any Eligible Investment be an equity security or cause the Trust
to have any voting rights in respect of such Eligible Investment.

 

“Excess Spread Percentage” means, for any Monthly Period, a percentage equal to
the Portfolio Yield for such Monthly Period, minus the Base Rate for such
Monthly Period.

 

“Finance Charge Account” is defined in Section  5.9(a).

 

“Finance Charge Collections” means Collections of Finance Charge Receivables.

 

“Finance Charge Shortfall” is defined in Section 5.7.



11

--------------------------------------------------------------------------------

 



 

“Fixed Allocation Period” means either a Controlled Amortization Period or an
Early Amortization Period.

 

“Group One” means Series 2009-VFN and each other Series specified in the related
Indenture Supplement to be included in Group One.

 

“Investor Charge-Offs” is defined in Section 5.5.

 

“Investor Default Amount” means, with respect to any Defaulted Account, an
amount equal to the product of (a) the Default Amount and (b) the Allocation
Percentage on the day such Account became a Defaulted Account.

 

“Investor Finance Charge Collections” means, for any Monthly Period, an amount
equal to the aggregate amount of Finance Charge Collections (including Net
Recoveries treated as Finance Charge Collections) retained or deposited in the
Finance Charge Account for Series 2009-VFN pursuant to clause 5.1(b)(i) for such
Monthly Period.

 

“Investor Principal Collections” means, for any Monthly Period, an amount equal
to the aggregate amount of Principal Collections retained or deposited in the
Principal Account for Series 2009-VFN pursuant to clause 5.1(b)(ii) for such
Monthly Period.

 

“Investor Uncovered Dilution Amount” means an amount equal to the product of (x)
the Series Allocation Percentage for the related Monthly Period (determined on a
weighted average basis, if one or more Reset Dates occur during that Monthly
Period), times (y) the aggregate Dilutions occurring during that Monthly Period
as to which any deposit is required to be made to the Excess Funding Account
pursuant to subsection 3.8(a) of the Transfer and Servicing Agreement but has
not been made, provided that, to the extent the Transferor Amount is greater
than zero at the time the deposit referred to in clause (y) is required to be
made, the Investor Uncovered Dilution Amount for such amount to be deposited
shall be deemed to be zero.

 

“LIBOR” means, for any Distribution Period, an interest rate per annum for each
Distribution Period determined by the Indenture Trustee in accordance with the
provisions of Section 5.12.

 

“LIBOR Determination Date” means (i) September 26, 2009 for the period from and
including the Closing Date through and including November 15, 2009 and (ii) the
second London Business Day prior to the commencement of the second and each
subsequent Distribution Period.

 

“London Business Day” means any day on which dealings in deposits in United
States dollars are transacted in the London interbank market.

 

“Mandatory Limited Amortization Amount” means, for any Transfer Date with
respect to the Mandatory Limited Amortization Period (beginning with the
Transfer Date in the Monthly Period following the Monthly Period in which the
Mandatory Limited Amortization Period begins) and the

12

--------------------------------------------------------------------------------

 



Transfer Date in the Monthly Period in which the Controlled Amortization Period
commences (unless the Non-Renewing Purchaser Class A Principal Balance shall
have been reduced to zero prior to such date), the lesser of (a) the
Non-Renewing Purchaser Class A Principal Balance as of the Mandatory Limited
Amortization Date, divided by 12 (with the quotient rounded up to the nearest
dollar) and (b) the excess of the Non-Renewing Purchaser Class A Principal
Balance over the Mandatory Limited Amortization Target.

 

“Mandatory Limited Amortization Date” means, the Purchase Expiration Date
(without giving effect to a requested extension) but only if all of the
following have occurred:  (x) the Transferor has requested an extension of such
Purchase Expiration Date, (y) there are one or more Non-Renewing Ownership
Groups and (z) the Issuer has not repaid the outstanding Non-Renewing Purchaser
Class A Principal Balance on or prior to the related Purchase Expiration Date
(without giving effect to the requested extension).

 

“Mandatory Limited Amortization Period” means the period commencing on the first
day of the first Monthly Period that commences on or after the Mandatory Limited
Amortization Date and ending the earliest to occur of (x) the payment in full of
the Non-Renewing Purchaser Class A Principal Balance, (y) the commencement of
the Controlled Amortization Period or the Early Amortization Period and (z) the
Series Termination Date.

 

“Mandatory Limited Amortization Shortfall” means, with respect to any Payment
Date, the excess, if any, of (a) the Mandatory Limited Payment Amount for the
preceding Payment Date over (b) the amounts paid pursuant to Section 5.4(b) with
respect to Class A Monthly Principal and Class B Monthly Principal.

 

“Mandatory Limited Amortization Target” means, with respect to any Transfer
Date, (a) the Non-Renewing Purchaser Class A Principal Balance as of the
Mandatory Limited Amortization Date less (b) the product (rounded up to the
nearest dollar) of (i) a fraction, the numerator of which is the number of full
Monthly Periods that have elapsed during the Mandatory Limited Amortization
Period as of such Transfer Date (which, for the avoidance of doubt, shall
exclude the Monthly Period in which such Transfer Date falls), and the
denominator of which is 12 and (ii) the Non-Renewing Purchaser Class A Principal
Balance as of the Mandatory Limited Amortization Date.

 

“Mandatory Limited Payment Amount” means, with respect to any Transfer Date with
respect to the Mandatory Limited Amortization Period, beginning with the Payment
Date in the Monthly Period immediately following the Monthly Period in which the
Mandatory Limited Amortization Period begins, and the Transfer Date in the
Monthly Period in which the Controlled Amortization Period commences (unless the
Non-Renewing Purchaser Class A Principal Balance shall have been reduced to zero
prior to such date), the sum of (a) the Mandatory Limited Amortization Amount
for such Payment Date, plus (b) any existing Mandatory Limited Amortization
Shortfall.

 

“Maximum Principal Balance” means the sum of (a) the Class A Maximum Principal
Balance, (b) the Class M Maximum Principal Balance, (c) the Class B Maximum
Principal Balance and (d) the Class C Maximum Principal Balance.



13

--------------------------------------------------------------------------------

 



 

“Monthly Interest” means, for any Distribution Date, the sum of the Class A
Monthly Interest, the Class M Monthly Interest, the Class B Monthly Interest and
the Class C Monthly Interest for such Distribution Date.

 

“Monthly Period” means the period from and including the first day of the
calendar month preceding a related Distribution Date to and including the last
day of such calendar month; provided that the Monthly Period related to the
November 2009 Distribution Date shall mean the period from and including the
Closing Date to and including the last day of October 2009.

 

“Monthly Principal” means, on any Distribution Date, the sum of the Class A
Monthly Principal, the Class M Monthly Principal, the Class B Monthly Principal
and the Class C Monthly Principal with respect to such date.

 

“Monthly Principal Reallocation Amount” means, for any Monthly Period, an amount
equal to the sum of:

 

(a) the lesser of (i) the Class A Required Amount and (ii) the greater of (A)(x)
the sum of the Class M Principal Balance, the Class B Principal Balance and the
Class C Principal Balance minus (y) the sum of (I) the amount of unreimbursed
Investor Charge-Offs (after giving effect to Investor Charge-Offs for the
related Monthly Period) and (II) unreimbursed Reallocated Principal Collections
(as of the previous Distribution Date) and (B) zero; and

 

(b) the lesser of (i) the Class M Required Amount and (ii) the greater of (A)(x)
the sum of the Class B Principal Balance and the Class  C Principal Balance
minus (y) the sum of (I) the amount of unreimbursed Investor Charge-Offs (after
giving effect to Investor Charge-Offs for the related Monthly Period) and (II)
unreimbursed Reallocated Principal Collections (as of the previous Distribution
Date and as required in clause (a) above for the current Monthly Period) and (B)
zero; and

 

(c) the lesser of (i) the Class B Required Amount and (ii) the greater of (A)(x)
the Class C Principal Balance minus (y) the sum of (I) the amount of
unreimbursed Investor Charge-Offs (after giving effect to Investor Charge-Offs
for the related Monthly Period) and (II) unreimbursed Reallocated Principal
Collections (as of the previous Distribution Date and as required in clauses (a)
and (b) above for the current Monthly Period) and (B) zero.

 

“Non-Renewing Ownership Group” means, commencing on the related Mandatory
Limited Amortization Date, any Class A Ownership Group that has not consented to
the extension of the Purchase Expiration Date when requested as described in the
Class A Note Purchase Agreement.

 

“Non-Renewing Purchaser Class A Principal Balance” means the outstanding
principal balance of the Class A Notes allocated to Non-Renewing Ownership
Groups.

 



14

--------------------------------------------------------------------------------

 



“Non-Renewing Purchaser Scheduled Distribution Date” means the Distribution Date
falling in the twelfth month following the month in which the Mandatory Limited
Amortization Period begins.

 

“Note Principal Balance” means, as of any Business Day, the sum of (a) the
Class A Principal Balance, (b) the Class M Principal Balance, (c) the Class B
Principal Balance and (d) the Class C Principal Balance.

 

“Note Purchase Agreements” means the Class A Note Purchase Agreement, the
Class M Note Purchase Agreement, the Class B Note Purchase Agreement and the
Class C Note Purchase Agreement.

 

“Noteholder Servicing Fee” is defined in Section 3.1.

 

“Optional Amortization Amount” is defined in subsection 4.1(b).

 

“Optional Amortization Date” is defined in subsection 4.1(b).

 

“Optional Amortization Notice” is defined in subsection 4.1(b).

 

“Percentage Allocation” is defined in subsection 5.1(b)(ii)(y).

 

“Portfolio Yield” means, for any Monthly Period, the annualized percentage
equivalent of a fraction, (a) the numerator of which is equal to (i) the
Available Finance Charge Collections (excluding any Excess Finance Charge
Collections), minus (ii) the Aggregate Investor Default Amount and the Investor
Uncovered Dilution Amount for such Monthly Period and (b) the denominator of
which is the Weighted Average Collateral Amount during such Monthly Period.

 

“Principal Account” is defined in subsection 5.9(a).

 

“Principal Collections” means Collections of Principal Receivables.

 

“Principal Shortfall” is defined in Section 5.8.

 

“Purchase Expiration Date” has the meaning specified in the Class A Note
Purchase Agreement.

 

“Purchaser” means a “Purchaser” as defined in the Class A Note Purchase
Agreement.

 

“Quarterly Excess Spread Percentage” means (a) with respect to the November 2009
Distribution Date, the Excess Spread Percentage for such Distribution Date, (b)
with respect to the December 2009 Distribution Date, the percentage equivalent
of a fraction the numerator of which is the sum of (i) the Excess Spread
Percentage for the November 2009 Distribution Date and (ii) the Excess Spread
Percentage with respect to the December 2009 Distribution Date and the
denominator of which is two, (c) with respect to the January 2010 Distribution
Date, the percentage equivalent of

15

--------------------------------------------------------------------------------

 



a fraction the numerator of which is the sum of (i) the Excess Spread Percentage
for the November 2009 Distribution Date (ii) the Excess Spread Percentage with
respect to the December 2009 Distribution Date and (iii) the Excess Spread
Percentage with respect to the January 2010 Distribution Date and the
denominator of which is three and (d) with respect to the February 2010
Distribution Date and each Distribution Date thereafter, the percentage
equivalent of a fraction the numerator of which is the sum of the Excess Spread
Percentages determined with respect to such Distribution Date and the
immediately preceding two Distribution Dates and the denominator of which is
three.

 

“Quarterly Payment Rate Percentage” means, with respect to any Distribution
Date, the percentage equivalent of a fraction, the numerator of which is the sum
of the Payment Rate Percentages determined with respect to such Distribution
Date and the immediately preceding two Distribution Dates, and the denominator
of which is three.  For purposes of the foregoing calculation, the “Payment Rate
Percentage” for any Distribution Date shall equal the percentage equivalent of a
faction, the numerator which is the aggregate Collections received during the
immediately preceding Monthly Period, and the denominator of which is the total
Principal Receivables held by the Trust as of the opening of business on the
first day of such immediately preceding Monthly Period.

 

“Rating Agency” means, with respect to the Class A Notes, the Class M Notes and
the Class B Notes, Fitch.

 

“Rating Agency Condition” means, with respect to Series 2009-VFN and any action
subject to such condition, (i) if any Class of Series 2009-VFN Notes is  rated
by a Rating Agency designated for such Class other than Fitch, the notification
in writing by each Rating Agency (other than Fitch) to Servicer that such action
will not result in the Rating Agency reducing or withdrawing its then existing
rating of such Class of Series 2009-VFN Notes, (ii) if Fitch is a Rating Agency
for any Class of Series 2009-VFN Notes, 10 days’ prior written notice (or, if 10
days’ advance notice is impracticable, as much advance notice as is practicable)
to Fitch delivered electronically to notifications.abs@fitchratings.com and
(iii) if there are no Rating Agencies designated for any Class of Series
2009-VFN Notes, the consent of the holders of Series 2009-VFN Notes holding 66
2/3% of the Note Principal Balance of the Series 2009-VFN Notes which are not
rated by a Rating Agency.

 

“Reallocated Principal Collections” means, for any Transfer Date, Investor
Principal Collections applied in accordance with Section 5.6 in an amount not to
exceed the Monthly Principal Reallocation Amount for the related Monthly Period.

 

“Reassignment Amount” means, for any Transfer Date, after giving effect to any
deposits and distributions otherwise to be made on the related Distribution
Date, the sum of (i) the Note Principal Balance on the related Distribution
Date, plus (ii) Monthly Interest for the related Distribution Date and any
Monthly Interest previously due but not distributed to the Series 2009-VFN
Noteholders, plus (iii) the amount of Class M Additional Interest, if any, for
the related Distribution Date and any Class M Additional Interest previously due
but not distributed to the Series 2009-VFN Noteholders on a prior Distribution
Date, plus (iv) the amount of Class B Additional Interest, if any, for the
related Distribution Date and any Class B Additional Interest

16

--------------------------------------------------------------------------------

 



previously due but not distributed to the Series 2009-VFN Noteholders on a prior
Distribution Date, plus (v) the amount of Class C Additional Interest, if any,
for the related Distribution Date and any Class C Additional Interest previously
due but not distributed to the Series 2009-VFN Noteholders on a prior
Distribution Date, plus (vi) the amount of Class A Non-Use Fees, if any, for the
related Distribution Date and any Class A Non-Use Fees previously due but not
distributed to the Series 2009-VFN Noteholders on a prior Distribution Date,
plus (vii) the amount of Class A Additional Amounts, if any, for the related
Distribution Date and any Class A Additional Amounts previously due but not
distributed to the Series 2009-VFN Noteholders on a prior Distribution Date.

 

“Record Date” means, for purposes of Series 2009-VFN with respect to any
Distribution Date or Optional Amortization Date, the date falling five Business
Days prior to such date.

 

“Reference Banks” means four major banks in the London interbank market selected
by the Servicer.

 

“Refinancing Date” is defined in subsection 4.1(c).

 

“Required Cash Collateral Amount” means, as of any Determination Date, an amount
equal to the excess of (i) the total Principal Receivables outstanding relating
to Bankrupt Merchants as of the end of the related Monthly Period over (ii) the
product of (A) 20.0% and (B) the total Principal Receivables as of the end of
the related Monthly Period.

 

“Required Cash Collateral Amount Trigger Date” means the date on which the
Required Cash Collateral Amount shall first become an amount greater than zero.

 

“Required Class B Principal Balance” means, as of any date of determination, the
product of the Class B Pro Rata Percentage times the Note Principal Balance.

 

“Required Class C Principal Balance” means, as of any date of determination, the
product of the Class C Pro Rata Percentage times the Note Principal Balance.

 

“Required Class M Principal Balance” means, as of any date of determination, the
product of the Class M Pro Rata Percentage times the Note Principal Balance.

 

“Required Draw Amount” is defined in subsection 5.10(c).

 

“Required Retained Transferor Percentage” means, for purposes of Series
2009-VFN, 8.0%.

 

“Reset Date” means:

 

(a)    each Addition Date relating to Supplemental Accounts;

 

(b)    each Removal Date on which, if any Series of Notes has been paid in full,
Principal Receivables equal to the initial Collateral Amount or initial
principal balance for that Series are removed from the Issuer;



17

--------------------------------------------------------------------------------

 



 

(c)    each date on which there is an increase in the outstanding balance of any
Variable Interest; and

 

(d)    each date on which a new Series or Class of Notes is issued.

 

“Revolving Period” means the period from and including the Closing Date to, but
not including, the earlier of (a) the day the Controlled Amortization Period
commences and (b) the day the Early Amortization Period commences.  For the
avoidance of doubt, the Revolving Period shall not terminate upon the
commencement of a Mandatory Limited Amortization Period; provided that for
purposes of Section 8.5 of the Master Indenture, the Mandatory Limited
Amortization Period shall be deemed to be an Amortization Period.

 

 “Series 2009-VFN” means the Series of Notes the terms of which are specified in
this Indenture Supplement.

 

“Series 2009-VFN Early Amortization Event” is defined in Section 7.1.

 

“Series 2009-VFN Note” means a Class A Note, a Class M Note, a Class B Note or a
Class C Note.

 

“Series 2009-VFN Noteholder” means a Class A Noteholder, a Class M Noteholder, a
Class B Noteholder or a Class C Noteholder.

 

“Series Account” means, (a) with respect to Series 2009-VFN, the Finance Charge
Account, the Principal Account, the Distribution Account and the Cash Collateral
Account, and (b) with respect to any other Series, the “Series Accounts” for
such Series as specified in the Indenture and the applicable Indenture
Supplement for such Series.

 

“Series Allocation Percentage” means, with respect to any Monthly Period, the
percentage equivalent of a fraction, the numerator of which is the Allocation
Percentage for Finance Charge Collections for that Monthly Period and the
denominator of which is the sum of the Allocation Percentage for Finance Charge
Receivables for all outstanding Series on such date of determination; provided
that if one or more Reset Dates occur in a Monthly Period, the Series Allocation
Percentages for the portion of the Monthly Period falling on and after each such
Reset Date and prior to any subsequent Reset Date will be determined using a
denominator which is equal to the sum of the numerators used in determining the
Allocation Percentage for Finance Charge Receivables for all outstanding Series
as of the close of business on the subject Reset Date.

 

“Series Servicing Fee Percentage” means 2.0% per annum.

 

“Series Termination Date” means the earliest to occur of (a) the Distribution
Date falling in a Fixed Allocation Period on which the Collateral Amount is paid
in full, (b) the termination of the Trust pursuant to the Agreement, (c) the
Distribution Date on or closest to the date falling 46 months

18

--------------------------------------------------------------------------------

 



after the commencement of the Early Amortization Period and (d) the Distribution
Date on or closest to the date falling 58 months after the commencement of the
Controlled Amortization Period.

 

“Specified Transferor Amount” means, as of any date of determination, the
Minimum Transferor Amount as of such date of determination.

 

“Target Amount” is defined in clause 5.1(b)(i).

 

“Transfer” means any sale, transfer, assignment, exchange, participation,
pledge, hypothecation, rehypothecation, or other grant of a security interest in
or disposition of, a Note.

 

“Weighted Average Class A Principal Balance” means, as to any Class A Ownership
Tranche (or Class A Funding Tranche) for any Distribution Period, the quotient
of (a) the summation of the portion of the Class A Principal Balance allocated
to that Class A Ownership Tranche (or Class A Funding Tranche) determined as of
each day in that Distribution Period, divided by (b) the number of days in that
Distribution Period (or, if less, the number of days during that Distribution
Period during which that Class A Ownership Tranche or Class A Funding Tranche
was outstanding).

 

“Weighted Average Collateral Amount” means, for any Monthly Period, the quotient
of (a) the summation of the Collateral Amount determined as of each day in that
Monthly Period, divided by (b) the number of days in that Monthly Period.

 

(b)       Each capitalized term defined herein shall relate to the Series
2009-VFN Notes and no other Series of Notes issued by the Trust, unless the
context otherwise requires.  All capitalized terms used herein and not otherwise
defined herein have the meanings ascribed to them in Annex A to the Indenture,
or, if not defined therein, in the Class A Note Purchase Agreement.

 

(c)       The interpretive rules specified in Section 1.2 of the Indenture also
apply to this Indenture Supplement.  If any term or provision contained herein
shall conflict with or be inconsistent with any term or provision contained in
the Indenture, the terms and provisions of this Indenture Supplement shall be
controlling.

 

ARTICLE III.

Noteholder Servicing Fee

 

Section 3.1Servicing Compensation.  The share of the Servicing Fee allocable to
Series 2009-VFN for any Transfer Date (the “Noteholder Servicing Fee”) shall be
equal to one-twelfth of the product of (a) the Series Servicing Fee Percentage
and (b) the Weighted Average Collateral Amount for the preceding Monthly Period;
provided,  however, that with respect to the first Transfer Date, the Noteholder
Servicing Fee shall instead equal 33/360 of such product.  The remainder of the
Servicing Fee shall be paid by the holders of the Transferor Interest or the
noteholders of other Series (as provided in the related Indenture Supplements),
and in no event shall the Trust, the Indenture Trustee or the Series 2009-VFN
Noteholders be liable for the share of the Servicing Fee to be paid by the
holders of the Transferor Interest or the noteholders of any other Series.



19

--------------------------------------------------------------------------------

 



 

ARTICLE IV.

Variable Funding Mechanics 

 

Section 4.1Variable Funding Mechanics

 

(a)       Class A Incremental Fundings.  From time to time during the Revolving
Period and prior to the Purchase Expiration Date, Transferor and Servicer may
notify one or more Class A Administrative Agents that a Class A Incremental
Funding will occur, subject to the conditions of the Class A Note Purchase
Agreement, with respect to the related Class A Ownership Group(s) on the next or
any subsequent Business Day by delivering a Notice of Incremental Funding (as
defined in the Class A Note Purchase Agreement) executed by Transferor and
Servicer to the Class A Administrative Agent for each such Class A Ownership
Group, specifying the amount of such Class A Incremental Funding and the
Business Day upon which such Class A Incremental Funding is to occur, provided
that a Class A Incremental Funding shall not be requested from a Class A
Administrative Agent for an Ownership Group that is a Non-Renewing Ownership
Group if the Incremental Funding would occur on or after the Purchase Expiration
Date (without giving effect to any requested extension of the Purchase
Expiration to which the related Non-Renewing Ownership Group did not consent).
The amount of Class A Incremental Funding allocated to each Class A Ownership
Group shall be a minimum amount of $1,000,000 or a higher integral multiple
thereof for each Class A Ownership Group, except that a Class A Incremental
Funding may be requested in the entire remaining Class A Purchase Limit of the
related Class A Ownership Group. Upon any Class A Incremental Funding, the
Class A Principal Balance, the Collateral Amount, the Note Principal Balance and
the Allocation Percentage shall increase as provided herein.  For each Class A
Incremental Funding, the Class A Principal Balance shall increase in an amount
equal to the Class A Incremental Principal Balance.  The increase in the Class A
Principal Balance shall be allocated to the Class A Notes held by the Class A
Noteholders from which purchase prices were received in connection with the
Class A Incremental Funding in proportion to the amount of such purchase prices
received.

 

(b)       Optional Amortization.  On any Business Day in the Revolving Period or
the Controlled Amortization Period, Transferor may cause Servicer to provide
notice to the Indenture Trustee, the Class M Noteholders, the Class B
Noteholders, the Class C Noteholders and the Class A Administrative Agents for
affected Class A Ownership Groups (an “Optional Amortization Notice”) at least
two Business Days prior to any Business Day (the “Optional Amortization Date”)
stating its intention to cause a full or partial amortization of the Class A
Notes, the Class M Notes, the Class B Notes and the Class C Notes with Available
Principal Collections on the Optional Amortization Date, in full or in part, in
an amount (the “Optional Amortization Amount”), which shall be allocated among
the Class A Notes, the Class M Notes, the Class B Notes and the Class C Notes,
based on the Class A Pro Rata Percentage, the Class M Pro Rata Percentage, the
Class B Pro Rata Percentage and the Class C Pro Rata Percentage, respectively;
provided that if as a result of the payment of a Mandatory Limited Payment
Amount, the Class B Principal Balance exceeds the Required Class B Principal
Balance or the Class C Principal Balance exceeds the Required Class C Principal
Balance, the Optional Amortization Amount may be allocated on a non-pro rata
basis

20

--------------------------------------------------------------------------------

 



among the Classes of Series 2009-VFN Notes in order to reduce the Class B
Principal Balance to an amount not less than the Required Class B Principal
Balance and to reduce the Class C Principal Balance to an amount not less than
the Required Class C Principal Balance.  The portion of the Optional
Amortization Amount allocated to any Class A Ownership Group shall be in an
aggregate amount not less than $1,000,000 or a higher integral multiple thereof,
except that the Optional Amortization Amount allocated to any Class A Ownership
Group may equal the entire Principal Balance of the related Class A Note for
such Class A Ownership Group. The Optional Amortization Notice shall state the
Optional Amortization Date, the Optional Amortization Amount and the allocation
of such Optional Amortization Amount among the various Classes and Class A
Ownership Groups.  The Optional Amortization Amount shall be paid from Shared
Principal Collections pursuant to Section 8.5 of the Master Indenture and
Section 5.8.  Accrued interest and any Class A Additional Amounts, payable to
each affected Class A Ownership Group shall be payable on the first Distribution
Date on or after the related Optional Amortization Date.  On the Business Day
prior to each Optional Amortization Date, Servicer shall instruct the Indenture
Trustee in writing (which writing shall be substantially in the form of Exhibit
B) to withdraw from the Collection Account and deposit in the Distribution
Account, to the extent of the available funds held therein as Shared Principal
Collections pursuant to Section 5.8, an amount sufficient to pay the Optional
Amortization Amount on that Optional Amortization Date, and the Indenture
Trustee, acting in accordance with such instructions, shall on such Business Day
make such withdrawal and deposit.

 

(c)       Refinanced Optional Amortization.  On any Business Day in the
Revolving Period or the Controlled Amortization Period, Transferor may, with the
consent of each affected Series 2009-VFN Noteholder, cause Servicer to provide
notice to the Indenture Trustee and all of the Series 2009-VFN Noteholders at
least five Business Days prior to any Business Day (the “Refinancing Date”)
stating its intention to cause the Series 2009-VFN Notes to be prepaid in full
or in part on the Refinancing Date by causing all or a portion of the Collateral
Amount to be conveyed to one or more Persons (who may be the Noteholders of a
new Series issued substantially contemporaneously with such prepayment) for a
cash purchase price in an amount equal to the sum of (i) the Collateral Amount
(or the portion thereof that is being conveyed), plus (ii) accrued and unpaid
interest on the Collateral Amount (or the portion thereof that is being
conveyed) through the Refinancing Date, plus (iii) any accrued and unpaid
Class A Non-Use Fees and Class A Additional Amounts in respect of the Collateral
Amount (or portion thereof that is being conveyed) through the Refinancing Date.
In the case of any such conveyance, the purchase price shall be deposited in the
Collection Account and shall be distributed to the applicable Series 2009-VFN
Noteholders on a pro rata basis in accordance with the Class A Pro Rata
Percentage, Class M Pro Rata Percentage, Class B Pro Rata Percentage and Class C
Pro Rata Percentage and, with respect to the Class A Notes, based on the Class A
Ownership Group Percentage for each Class A Ownership Group, on the Refinancing
Date in accordance with the terms of this Indenture Supplement and the
Indenture; provided that after giving effect to such conveyance and application
of the purchase price (i) the Class M Principal Balance shall not be less than
the Required Class M Principal Balance, (ii) the Class B Principal Balance shall
not be less than the Required Class B Principal Balance, and (iii) the Class C
Principal Balance shall not be less than the Required Class C Principal Balance.

 



21

--------------------------------------------------------------------------------

 



(d)       Class M Incremental Fundings.  From time to time during the Revolving
Period, Transferor and Servicer may, to the extent permitted by the applicable
Class M Note Purchase Agreement, notify the Class M Noteholders that a Class M
Incremental Funding will occur, subject to the conditions, if any, of the
applicable Class M Note Purchase Agreements, on any Business Day by delivering a
Notice of Class M Incremental Funding (as defined in the applicable Class M Note
Purchase Agreement) executed by Transferor and Servicer to the Class M
Noteholder, specifying the amount of such Class M Incremental Funding and the
Business Day upon which such Incremental Funding is to occur (which shall fall
at least three Business Days after the date of such Notice).  Upon any Class M
Incremental Funding, the Class M Principal Balance, the Collateral Amount, the
Note Principal Balance and the Allocation Percentage shall increase as provided
herein.

 

(e)       Class B Incremental Fundings.  From time to time during the Revolving
Period, Transferor and Servicer may, to the extent permitted by the applicable
Class B Note Purchase Agreement, notify the Class B Noteholders that a Class B
Incremental Funding will occur, subject to the conditions, if any, of the
applicable Class B Note Purchase Agreements, on any Business Day by delivering a
Notice of Class B Incremental Funding (as defined in the applicable Class B Note
Purchase Agreement) executed by Transferor and Servicer to the Class B
Noteholder, specifying the amount of such Class B Incremental Funding and the
Business Day upon which such Incremental Funding is to occur (which shall fall
at least three Business Days after the date of such Notice).  Upon any Class B
Incremental Funding, the Class B Principal Balance, the Collateral Amount, the
Note Principal Balance and the Allocation Percentage shall increase as provided
herein.

 

(f)       Class C Incremental Fundings.  From time to time during the Revolving
Period, Transferor and Servicer may, to the extent permitted by the Class C Note
Purchase Agreement, notify the Class C Noteholders that a Class C Incremental
Funding will occur, subject to the conditions, if any, of the Class C Note
Purchase Agreement, on any Business Day by delivering a Notice of Class C
Incremental Funding (as defined in the Class C Note Purchase Agreement) executed
by Transferor and Servicer to the Class C Noteholder, specifying the amount of
such Class C Incremental Funding and the Business Day upon which such Class C
Incremental Funding is to occur (which shall fall at least three Business Days
after the date of such notice).  Upon any Class C Incremental Funding, the
Class C Principal Balance, the Collateral Amount, the Note Principal Balance and
the Allocation Percentage shall increase as provided herein.

 

ARTICLE V.

Rights of Series 2009-VFN Noteholders and Allocation and Application of
Collections

 

Section 5.1Collections and Allocations

 

(a)       Allocations.  Finance Charge Collections, Principal Collections and
Defaulted Receivables allocated to Series 2009-VFN pursuant to Article VIII of
the Indenture shall be allocated and distributed as set forth in this Article.

 

(b)       Allocations to the Series 2009-VFN Noteholders.  The Servicer shall on
the Date of Processing, allocate to the Series 2009-VFN Noteholders the
following amounts as set forth below:



22

--------------------------------------------------------------------------------

 



 

(i)       Allocations of Finance Charge Collections. The Servicer shall allocate
to the Series 2009-VFN Noteholders an amount equal to the product of (A) the
Allocation Percentage and (B) the aggregate Finance Charge Collections processed
on such Date of Processing and shall deposit such amount into the Finance Charge
Account, provided that, with respect to each Monthly Period falling in the
Revolving Period (and with respect to that portion of each Monthly Period in the
Controlled Amortization Period falling on or after the day on which Collections
of Principal Receivables equal to the Controlled Amortization Amount have been
allocated pursuant to clause 5.1(b)(ii)), so long as the Available Cash
Collateral Amount is not less than the Required Cash Collateral Amount on such
Date of Processing, Collections of Finance Charge Receivables shall be
transferred into the Finance Charge Account only until such time as the
aggregate amount so deposited equals the product of (x) 1.5 and (y) the sum (the
“Target Amount”) of (A) the Monthly Interest for the related Distribution Date,
(B) the Class A Non-Use Fee, if any, (C) the Class A Additional Amounts, if any,
(D)  if Comenity Capital Bank is not the Servicer, the Noteholder Servicing Fee
(and if Comenity Capital Bank is the Servicer, then amounts that otherwise would
have been transferred into the Finance Charge Account pursuant to this clause
(D) shall instead by returned to Comenity Capital Bank as payment of the
Noteholder Servicing Fee), (E) any amount required to be deposited in the Cash
Collateral Account on the related Transfer Date and (F) the sum of the Investor
Default Amounts for the prior Monthly Period and any Investor Uncovered Dilution
Amount for the prior Monthly Period; provided further, that, notwithstanding the
preceding proviso, if on any Business Day the Servicer determines that the
Target Amount for a Monthly Period exceeds the Target Amount for that Monthly
Period as previously calculated by Servicer, then (x) Servicer shall (on the
same Business Day) inform Transferor of such determination, and (y) within two
Business Days of receiving such notice Transferor shall deposit into the Finance
Charge Account funds in an amount equal to the amount of Collections of Finance
Charge Receivables allocated to the Noteholders for that Monthly Period but not
deposited into the Finance Charge Account due to the operation of the preceding
proviso (but not in excess of the amount required so that the aggregate amount
deposited for the subject Monthly Period equals the Target Amount); and
provided,  further, if on any Transfer Date the Transferor Amount is less than
zero after giving effect to all transfers and deposits on that Transfer Date,
Transferor shall, on that Transfer Date, deposit into the Principal Account
funds in an amount equal to the amounts of Available Finance Charge Collections
that are required to be treated as Available Principal Collections pursuant to
clause 5.4(a)(viii) and (ix) but are not available from funds in the Finance
Charge Account as a result of the operation of second preceding proviso.

 

With respect to any Monthly Period when deposits of Collections of Finance
Charge Receivables into the Finance Charge Account are limited to deposits up to
1.5 times the Target Amount in accordance with clause (i) above, notwithstanding
such limitation and notwithstanding the provisions of Section 8.4(a) of the
Indenture: (1) Reallocated Principal Collections for the related Transfer Date
shall be calculated as if the full amount of Finance Charge Collections
allocated to the Noteholders during that Monthly Period had been deposited in
the Finance Charge Account and applied on such Transfer Date in accordance with
subsection 5.4(a); and (2) Collections of Finance Charge Receivables released to
Transferor pursuant to such Section 5.1(b)(i) shall be deemed, for

23

--------------------------------------------------------------------------------

 



purposes of all calculations under this Indenture Supplement, to have been
retained in the Finance Charge Account and applied to the items specified in
subsections 5.4(a) to which such amounts would have been applied (and in the
priority in which they would have been applied) had such amounts been available
in the Finance Charge Account on such Transfer Date.  To avoid doubt, the
calculations referred to in the preceding clause (2) include the calculations
required by clause (b) of the definition of Collateral Amount and by the
definition of Portfolio Yield.

 

(ii)       Allocations of Principal Collections.  The Servicer shall allocate to
the Series 2009-VFN Noteholders the following amounts as set forth below:

 

(x)       Allocations During the Revolving Period.

 

(1)       During the Revolving Period an amount equal to the product of the
Allocation Percentage and the aggregate amount of Principal Collections
processed on such Date of Processing, shall be allocated to the Series 2009-VFN
Noteholders and first, retained in the Principal Account to the extent
necessary, to pay the Mandatory Limited Payment Amount on the related
Distribution Date, second, if any other Principal Sharing Series is outstanding
and in its accumulation period or amortization period, retained in the Principal
Account for application, to the extent necessary, as Shared Principal
Collections for other Principal Sharing Series on the related Distribution Date,
third, retained in the Principal Account, to the extent necessary, to pay any
Optional Amortization Amount on the related Optional Amortization Date, fourth,
deposited in the Excess Funding Account to the extent necessary so that the
Transferor Amount is not less than the Minimum Transferor Amount and fifth, paid
to the holders of the Transferor Interest.

 

(2)       With respect to each Monthly Period falling in the Revolving Period,
to the extent that Collections of Principal Receivables allocated to the Series
2009-VFN Noteholders pursuant to this clause 5.1(b)(ii) are paid to Transferor,
Transferor shall make an amount equal to the Reallocated Principal Collections
for the related Transfer Date available on that Transfer Date for application in
accordance with Section 5.6.

 

(y)       Allocations During the Controlled Amortization Period.  During the
Controlled Amortization Period an amount equal to the product of the Allocation
Percentage and the aggregate amount of Principal Collections processed on such
Date of Processing (the product for any such date is hereinafter referred to as
a “Percentage Allocation”) shall be allocated to the Series 2009-VFN Noteholders
and transferred to the Principal Account until applied as provided herein;
provided,  however, that if the sum of such Percentage Allocation and all
preceding Percentage Allocations with respect to the same Monthly Period exceeds
the Controlled Payment Amount during the Controlled Amortization Period for the
related Distribution Date, then such excess shall not be treated as a Percentage
Allocation and shall be first, if any other Principal Sharing Series is
outstanding and in its accumulation period or amortization period,

24

--------------------------------------------------------------------------------

 



retained in the Principal Account for application, to the extent necessary, as
Shared Principal Collections to other Principal Sharing Series on the related
Distribution Date, second, retained in the Principal Account to pay any Optional
Amortization Amount on the related Optional Amortization Date, third, deposited
in the Excess Funding Account to the extent necessary so that the Transferor
Amount is not less than the Minimum Transferor Amount and fourth, paid to the
holders of the Transferor Interest.

 

(z)       Allocations During the Early Amortization Period.  During the Early
Amortization Period, an amount equal to the product of  the Allocation
Percentage and the aggregate amount of Principal Collections processed on such
Date of Processing shall be allocated to the 2009-VFN Noteholders and
transferred to the Principal Account until applied as provided herein; provided,
 however, that after the date on which an amount of such Principal Collections
equal to the Note Principal Balance has been deposited into the Principal
Account such amount shall be first, if any other Principal Sharing Series is
outstanding and in its accumulation period or amortization period, retained in
the Principal Account for application, to the extent necessary, as Shared
Principal Collections to other Principal Sharing Series on the related
Distribution Date, second deposited in the Excess Funding Account to the extent
necessary so that the Transferor Amount is not less than the Minimum Transferor
Amount and third paid to the holders of the Transferor Interest.

 

(c)       During any period when Servicer is permitted by Section 8.4 of the
Indenture to make a single monthly deposit to the Collection Account, amounts
allocated to the Noteholders pursuant to Sections 5.1(a) and (b) with respect to
any Monthly Period need not be deposited into the Collection Account or any
Series Account prior to the related Transfer Date, and, when so deposited, (x)
may be deposited net of any amounts required to be distributed to Transferor
and, if Comenity Capital Bank is Servicer, to Servicer, and (y) shall be
deposited into the Finance Charge Account (in the case of Collections of Finance
Charge Receivables) and the Principal Account (in the case of Collections of
Principal Receivables (not including any Shared Principal Collections allocated
to Series 2009-VFN pursuant to Section 8.5 of the Indenture)).

 

(d)       On any date, Servicer may direct the Indenture Trustee to withdraw
from the Collection Account or any Series Account any amounts inadvertently
deposited in such account that should have not been so deposited.

 

Section 5.2Determination of Monthly Interest.

 

(a)       Pursuant to the Class A Note Purchase Agreement, certain Class A
Ownership Tranches may from time to time be divided into one or more
subdivisions (each, as further specified in the Class A Note Purchase Agreement,
a “Class A Funding Tranche”) which will accrue interest on different bases.  The
amount of monthly interest (“Class A Monthly Interest”) distributable from the
Distribution Account with respect to the Class A Notes on any Distribution Date
shall be an amount equal to the aggregate amount of interest that accrued over
that Distribution Period on each Class A Funding Tranche (plus the aggregate
amount of interest that accrued over any prior

25

--------------------------------------------------------------------------------

 



Distribution Period on any Class A Funding Tranche and has not yet been paid,
plus additional interest (to the extent permitted by law) on such overdue
amounts at the weighted average interest rate applicable to the related Class A
Ownership Tranche during that Distribution Period, and minus any overpayment of
interest on the prior Distribution Date as a result of the estimation referred
to below), all as determined by Servicer on the related Determination Date. For
purposes of such determination, Servicer shall rely upon information provided by
the various Class A Administrative Agents pursuant to the Class A Note Purchase
Agreement including estimates of the interest to accrue on any Class A Funding
Tranche through the related Distribution Date. The interest accrued on any
Class A Ownership Tranche (or related Class A Funding Tranche) for any
Distribution Period shall be determined using the applicable Class A Tranche
Rate and shall equal the product of (x) the Weighted Average Class A Principal
Balance for that Class A Ownership Tranche (or Class A Funding Tranche), (y) the
applicable Class A Tranche Rate and (z) the applicable Day Count Fraction.

 

(b)       The amount of monthly interest (“Class M Monthly Interest”)
distributable from the Distribution Account with respect to the Class M Notes on
any Distribution Date shall be an amount equal to the product of (i) (A) a
fraction, the numerator of which is the actual number of days in the related
Distribution Period and the denominator of which is 360, times (B) the Class M
Note Interest Rate in effect with respect to the related Distribution Period and
(ii) the average Class M Principal Balance outstanding during the preceding
Monthly Period.

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class M Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(b) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount.  If the Class M Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class M Deficiency Amount is fully paid, an
additional amount (“Class M Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class M Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class M Deficiency Amount (or the portion thereof which has
not been paid to the Class M Noteholders) shall be payable as provided herein
with respect to the Class M Notes.  Notwithstanding anything to the contrary
herein, Class M Additional Interest shall be payable or distributed to the
Class M Noteholders only to the extent permitted by applicable law.

 

(c)       The amount of monthly interest (“Class B Monthly Interest”)
distributable from the Distribution Account with respect to the Class B Notes on
any Distribution Date shall be an amount equal to the product of (i) (A) a
fraction, the numerator of which is the actual number of days in the related
Distribution Period and the denominator of which is 360, times (B) the Class B
Note Interest Rate in effect with respect to the related Distribution Period and
(ii) the average Class B Principal Balance outstanding during the preceding
Monthly Period.

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class B Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(c) as of the prior
Distribution Date over (y) the amount of funds actually

26

--------------------------------------------------------------------------------

 



transferred from the Distribution Account for payment of such amount.  If the
Class B Deficiency Amount for any Distribution Date is greater than zero, on
each subsequent Distribution Date until such Class B Deficiency Amount is fully
paid, an additional amount (“Class B Additional Interest”) equal to the product
of (i) (A) a fraction, the numerator of which is the actual number of days in
the related Distribution Period and the denominator of which is 360, times (B)
the Class B Note Interest Rate in effect with respect to the related
Distribution Period and (ii) such Class B Deficiency Amount (or the portion
thereof which has not been paid to the Class B Noteholders) shall be payable as
provided herein with respect to the Class B Notes.  Notwithstanding anything to
the contrary herein, Class B Additional Interest shall be payable or distributed
to the Class B Noteholders only to the extent permitted by applicable law.

 

(d)       The amount of monthly interest (“Class C Monthly Interest”)
distributable from the Distribution Account with respect to the Class C Notes on
any Distribution Date shall be an amount equal to the product of (i) (A) a
fraction, the numerator of which is the actual number of days in the related
Distribution Period and the denominator of which is 360, times (B) the Class C
Note Interest Rate in effect with respect to the related Distribution Period and
(ii) the average Class C Principal Balance outstanding during the preceding
Monthly Period.

 

On the Determination Date preceding each Distribution Date, the Servicer shall
determine the excess, if any (the “Class C Deficiency Amount”), of (x) the
aggregate amount accrued pursuant to this subsection 5.2(d) as of the prior
Distribution Date over (y) the amount of funds actually transferred from the
Distribution Account for payment of such amount.  If the Class C Deficiency
Amount for any Distribution Date is greater than zero, on each subsequent
Distribution Date until such Class C Deficiency Amount is fully paid, an
additional amount (“Class C Additional Interest”) equal to the product of
(i) (A) a fraction, the numerator of which is the actual number of days in the
related Distribution Period and the denominator of which is 360, times (B) the
Class C Note Interest Rate in effect with respect to the related Distribution
Period and (ii) such Class C Deficiency Amount (or the portion thereof which has
not been paid to the Class C Noteholders) shall be payable as provided herein
with respect to the Class C Notes.  Notwithstanding anything to the contrary
herein, Class C Additional Interest shall be payable or distributed to the
Class C Noteholders only to the extent permitted by applicable law.

 

(e)       If any distribution of principal is made with respect to any Class A
Funding Tranche funded through the issuance of commercial paper notes or
accruing interest based on LIBOR other than on (i) the day on which the related
funding source, to the extent subject to a contracted maturity date, matures or
(ii) a Distribution Date, or if the Class A Principal Balance of any Class A
Ownership Tranche is reduced by an Optional Amortization Amount in an amount
greater than the amount (if any) specified in the Class A Note Purchase
Agreement with respect to that Class A Ownership Tranche without the applicable
number (as specified in the Class A Note Purchase Agreement) of Business Days’
prior notice to the affected Series 2009-VFN Noteholder, and in either case
(i) the interest paid by the Class A Noteholder holding that Class A Funding
Tranche to providers of funds to it to fund that Class A Funding Tranche exceeds
(ii) returns earned by that Class A Noteholder through the related Distribution
Date (or, if earlier, the maturity date for the related funding source) by
redeployment of such funds in highly rated short-term money market instruments,
then, upon written notice (which notice shall be signed by an officer of that
Class A

27

--------------------------------------------------------------------------------

 



Noteholder with knowledge of and responsibility for such matters and shall set
forth in reasonable detail the basis for requesting the amounts) from such
Class A Noteholder to Servicer, such Class A Noteholder shall be entitled to
receive additional amounts in the amount of such excess (each, a “Class A
Breakage Payment”) on the Distribution Date on or after the date such
distribution of principal is made with respect to that Class A Funding Tranche,
so long as such written notice is received not later than noon, New York City
time, on the Transfer Date related to such Distribution Date. For purposes of
calculations under this paragraph, any payment received by a Class A Noteholder
later than noon, New York City time, on any day shall be deemed to have been
received on the next day.

 

Section 5.3Determination of Class A Monthly Principal, Class M Monthly
Principal, Class B Monthly Principal and Class C Monthly Principal. 

 

(a)       The amount of monthly principal (the “Class A Monthly Principal”) to
be transferred from the Principal Account with respect to the Class A Notes (i)
on each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class A Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class A Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6), and (z) the Class A Principal Balance, (ii)
on each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Early Amortization Period begins,
shall be equal to the least of (x) the Available Principal Collections on
deposit in the Principal Account with respect to such Transfer Date, (y) the
Collateral Amount (after taking into account any adjustments to be made on such
Transfer Date and the related Distribution Date pursuant to Sections 5.5 and
5.6), and (z) the Class A Principal Balance and (iii) on each Transfer Date,
beginning with the Transfer Date in the Monthly Period following the Monthly
Period in which the Mandatory Limited Amortization Period begins and ending on
the Transfer Date in the Monthly Period in which the Controlled Amortization
Period begins (unless an Early Amortization Period shall have commenced prior to
the end of the Monthly Period immediately preceding such Transfer Date), shall
be equal to the least of (x) the Available Principal Collections on deposit in
the Principal Account with respect to such Transfer Date, (y) prior to the
Non-Renewing Purchaser Scheduled Distribution Date, the Mandatory Limited
Payment Amount for such Transfer Date, and (z) the Non-Renewing Purchaser Class
A Principal Balance.

 

(b)       The amount of monthly principal (the “Class M Monthly Principal”) to
be transferred from the Principal Account with respect to the Class M Notes (i)
on each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class M Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class M Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into

28

--------------------------------------------------------------------------------

 



account any adjustments to be made on such Transfer Date and the related
Distribution Date pursuant to Sections 5.5 and 5.6 and the payment of Class A
Monthly Principal), and (z) the Class M Principal Balance, and (ii) on each
Transfer Date, beginning with the Transfer Date in the Monthly Period following
the Monthly Period in which the Early Amortization Period begins, shall be equal
to the least of (x) the excess of the Available Principal Collections on deposit
in the Principal Account with respect to such Transfer Date over the portion of
such Available Principal Collections applied to Class A Monthly Principal on
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of the Class A Monthly
Principal), and (z) the Class M Principal Balance.

 

(c)       The amount of monthly principal (the “Class B Monthly Principal”) to
be transferred from the Principal Account with respect to the Class B Notes (i)
on each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date), shall be equal to
the least of (w) the Class B Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class B Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal
and Class M Monthly Principal), and (z) the Class B Principal Balance, and (ii)
on each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Early Amortization Period begins,
shall be equal to the least of (x) the excess of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date over the portion of such Available Principal Collections applied to Class A
Monthly Principal and Class M Monthly Principal on such Transfer Date, (y) the
Collateral Amount (after taking into account any adjustments to be made on such
Transfer Date and the related Distribution Date pursuant to Sections 5.5 and 5.6
and the payment of Class A Monthly Principal and Class M Monthly Principal), and
(z) the Class B Principal Balance.

 

(d)       The amount of monthly principal (the “Class C Monthly Principal”) to
be transferred from the Principal Account with respect to the Class C Notes (i)
on each Transfer Date, beginning with the Transfer Date in the Monthly Period
following the Monthly Period in which the Controlled Amortization Period begins
(unless an Early Amortization Period shall have commenced prior to the end of
the Monthly Period immediately preceding such Transfer Date) shall be equal to
the least of (w) the Class C Pro Rata Percentage of the Available Principal
Collections on deposit in the Principal Account with respect to such Transfer
Date, (x) the Class C Pro Rata Percentage of the Controlled Payment Amount for
such Transfer Date, (y) the Collateral Amount (after taking into account any
adjustments to be made on such Transfer Date and the related Distribution Date
pursuant to Sections 5.5 and 5.6 and the payment of Class A Monthly Principal,
Class M Monthly Principal and Class B Monthly Principal), and (z) the Class C
Principal Balance, and (ii) on each Transfer Date, beginning with the Transfer
Date in the Monthly Period following the Monthly Period in which the Early
Amortization Period begins, shall be equal to the least of (x) the excess of the
Available Principal Collections on deposit in the Principal Account with respect
to such Transfer

29

--------------------------------------------------------------------------------

 



Date over the portion of such Available Principal Collections applied to Class A
Monthly Principal, Class M Monthly Principal and Class B Monthly Principal, (y)
the Collateral Amount (after taking into account any adjustments to be made on
such Transfer Date and the related Distribution Date pursuant to Sections 5.5
and 5.6 and the payment of Class A Monthly Principal, Class M Monthly Principal
and Class B Monthly Principal), and (z) the Class C Principal Balance.

 

Section 5.4Application of Available Finance Charge Collections and Available
Principal Collections.  On or before each Transfer Date, the Servicer shall
instruct the Indenture Trustee in writing (which writing shall be substantially
in the form of Exhibit B) to withdraw and the Indenture Trustee, acting in
accordance with such instructions, shall withdraw on such Transfer Date or
related Distribution Date, as applicable, to the extent of available funds, the
amount required to be withdrawn from the Finance Charge Account, the Principal
Account, the Principal Funding Account and the Distribution Account as follows:

 

(a)       On each Transfer Date, an amount equal to the Available Finance Charge
Collections with respect to the related Distribution Date will be distributed or
deposited in the following priority:

 

(i)       an amount equal to the unpaid Class A Monthly Interest for such
Distribution Date shall be deposited by Servicer or the Indenture Trustee into
the Distribution Account for distribution to the Class A Noteholders in
accordance with Section 6.2;  

 

(ii)       an amount equal to the unpaid Class A Non-Use Fee, if any, not paid
by the Transferor pursuant to the Class A Note Purchase Agreement for the
related Distribution Period plus any Class A Non-Use Fee due but not paid to the
Class A Noteholders on any prior Distribution Date and an amount equal to the
Class A Additional Amounts, if any, for the related Distribution Period plus any
Class A Additional Amounts due but not paid to the Class A Noteholders on any
prior Distribution Date shall be deposited by Servicer or the Indenture Trustee
into the Distribution Account for distribution to the Class A Noteholders in
accordance with Section 6.2; provided, that the amounts distributed pursuant to
this clause 5.4(a)(ii) shall not exceed 0.50% of the Weighted Average Collateral
Amount over the Distribution Period;

 

(iii)       an amount equal to the Noteholder Servicing Fee for such Transfer
Date, plus the amount of any Noteholder Servicing Fee previously due but not
distributed to the Servicer on a prior Transfer Date, shall be distributed to
the Servicer;

 

(iv)       an amount equal to the unpaid Class M Monthly Interest for such
Distribution Date, plus any Class M Deficiency Amount, plus the amount of any
Class M Additional Interest for such Distribution Date, plus the amount of any
Class M Additional Interest previously due but not distributed to Class M
Noteholders on a prior Distribution Date shall be deposited by the Servicer or
Indenture Trustee into the Distribution Account;

 

(v)       [Reserved];

 



30

--------------------------------------------------------------------------------

 



(vi)       an amount equal to Class B Monthly Interest for such Distribution
Date, plus any Class B Deficiency Amount, plus the amount of any Class B
Additional Interest for such Distribution Date, plus the amount of any Class B
Additional Interest previously due but not distributed to Class B Noteholders on
a prior Distribution Date shall be deposited by the Servicer or Indenture
Trustee into the Distribution Account;

 

(vii)       an amount equal to Class C Monthly Interest for such Distribution
Date, plus any Class C Deficiency Amount, plus the amount of any Class C
Additional Interest for such Distribution Date, plus the amount of any Class C
Additional Interest previously due but not distributed to Class C Noteholders on
a prior Distribution Date shall be deposited by the Servicer or Indenture
Trustee into the Distribution Account;

 

(viii)       an amount equal to the Aggregate Investor Default Amount and any
Investor Uncovered Dilution Amount for such Distribution Date shall be treated
as a portion of Available Principal Collections for such Distribution Date and,
during the Controlled Amortization Period or the Early Amortization Period,
deposited into the Principal Account on the related Transfer Date to the extent
needed to pay Monthly Principal on the related Distribution Date;

 

(ix)       an amount equal to the sum of the aggregate amount of Investor
Charge-Offs and the amount of Reallocated Principal Collections which have not
been previously reimbursed pursuant to this clause (ix) shall be treated as a
portion of Available Principal Collections for such Distribution Date and,
during the Controlled Amortization Period or the Early Amortization Period,
deposited into the Principal Account on the related Transfer Date to the extent
needed to pay Monthly Principal on the related Distribution Date;

 

(x)       an amount equal to the excess, if any, of the Required Cash Collateral
Amount over the Available Cash Collateral Amount shall be deposited into the
Cash Collateral Account;

 

(xi)       any amounts not distributed pursuant to clause 5.4(a)(ii) because of
the proviso in such clause shall be withdrawn from the Finance Charge Account
and deposited into the Distribution Account for distribution to the Class A
Noteholders; and

 

(xii)       the balance, if any, will constitute a portion of Excess Finance
Charge Collections for such Distribution Date.

 

(b)       During the Revolving Period, an amount equal to the Available
Principal Collections for the related Monthly Period will be treated as Shared
Principal Collections and applied in accordance with Section 8.5 of the
Indenture; provided, however, during any Mandatory Limited Amortization Period
and on the Non-Renewing Purchaser Scheduled Distribution Date, an amount equal
to  the Available Principal Collections for the related Monthly Period shall be
distributed or deposited in the following order of priority:

 



31

--------------------------------------------------------------------------------

 



(i)       an amount equal to the Class A Monthly Principal shall be deposited
into the Distribution Account on such Transfer Date for payment to the Class A
Noteholders in each Class A Ownership Group that is a Non-Renewing Ownership
Group, on a pro rata basis, until the Non-Renewing Purchaser Class A Principal
Balance has been reduced to zero; and

 

(ii)       the balance shall be treated as Shared Principal Collections and
applied in accordance with Section 8.5 of the Indenture.

 

(c)       On each Transfer Date following any Monthly Period during the
Controlled Amortization Period or the Early Amortization Period, an amount equal
to the Available Principal Collections for the related Monthly Period shall be
distributed or deposited in the following order of priority:

 

(i)       an amount equal to the Class A Monthly Principal for such Transfer
Date shall be deposited into the Distribution Account on such Transfer Date and
on each subsequent Transfer Date for payment to the Class A Noteholders on the
related Distribution Date until the Class A Principal Balance has been paid in
full;

 

(ii)       an amount equal to the Class M Monthly Principal for such Transfer
Date shall be deposited into the Distribution Account on such Transfer Date and
on each subsequent Transfer Date for payment to the Class M Noteholders on the
related Distribution Date until the Class M Principal Balance has been paid in
full;

 

(iii)       an amount equal to the Class B Monthly Principal for such Transfer
Date shall be deposited into the Distribution Account on such Transfer Date and
on each subsequent Transfer Date for payment to the Class B Noteholders on the
related Distribution Date until the Class B Principal Balance has been paid in
full;

 

(iv)       an amount equal to the Class C Monthly Principal, if any, shall be
deposited into the Distribution Account on such Transfer Date and on each
subsequent Transfer Date for payment to the Class C Noteholders on the related
Distribution Date until the Class C Principal Balance has been paid in full; and

 

(v)       the balance shall be treated as Shared Principal Collections and
applied in accordance with Section 8.5 of the Indenture.

 

(d)       On each Distribution Date, the Indenture Trustee shall pay in
accordance with Section 6.2 to the Class A Noteholders from the Distribution
Account, the amount deposited into the Distribution Account pursuant to clauses
5.4(a)(i),  (ii) and (xi) on the preceding Transfer Date, to the Class M
Noteholders from the Distribution Account, the amount deposited into the
Distribution Account pursuant to clause 5.4(a)(iv) on the preceding Transfer
Date, to the Class B Noteholders from the Distribution Account, the amount
deposited into the Distribution Account pursuant to clauses 5.4(a)(vi) on the
preceding Transfer Date and to the Class C Noteholders from the Distribution
Account, the amount deposited into the Distribution Account pursuant to clause
5.4(a)(vii).



32

--------------------------------------------------------------------------------

 



 

Section 5.5Investor Charge-Offs.  On each Determination Date, the Servicer shall
calculate the Aggregate Investor Default Amount and any Investor Uncovered
Dilution Amount for the related Distribution Date.  If, on any Distribution
Date, the sum of the Aggregate Investor Default Amount and any Investor
Uncovered Dilution Amount for such Distribution Date exceeds the sum of the
amount of Available Finance Charge Collections and the amount withdrawn from the
Cash Collateral Account allocated with respect thereto pursuant to 5.10(c) with
respect to such Distribution Date, the Collateral Amount will be reduced (but
not below zero) by the amount of such excess (such reduction, an “Investor
Charge-Off”).

 

Section 5.6Reallocated Principal Collections.  On each Transfer Date, the
Servicer shall apply, or shall instruct the Indenture Trustee in writing to
apply, Investor Principal Collections with respect to that Transfer Date, to
fund any deficiency pursuant to and in the priority set forth in clauses
5.4(a)(i) through (vi) after giving effect to any withdrawal from the Cash
Collateral Account to cover such payments.  On each Transfer Date, the
Collateral Amount shall be reduced by the amount of Reallocated Principal
Collections for such Transfer Date.

 

Section 5.7Excess Finance Charge Collections.  Series 2009-VFN shall be an
Excess Allocation Series with respect to Group One only.  Subject to Section 8.6
of the Indenture, Excess Finance Charge Collections with respect to the Excess
Allocation Series in Group One for any Transfer Date will be allocated to Series
2009-VFN in an amount equal to the product of (x) the aggregate amount of Excess
Finance Charge Collections with respect to all the Excess Allocation Series in
Group One for such Distribution Date and (y) a fraction, the numerator of which
is the Finance Charge Shortfall for Series 2009-VFN for such Distribution Date
and the denominator of which is the aggregate amount of Finance Charge
Shortfalls for all the Excess Allocation Series in Group One for such
Distribution Date.  The “Finance Charge Shortfall” for Series 2009-VFN for any
Distribution Date will be equal to the excess, if any, of (a) the full amount
required to be paid, without duplication, pursuant to clauses 5.4(a)(i) through
(xi) on such Distribution Date over (b) the Available Finance Charge Collections
with respect to such Distribution Date (excluding any portion thereof
attributable to Excess Finance Charge Collections).

 

Section 5.8Shared Principal Collections.  Subject to Section 8.5 of the
Indenture, Shared Principal Collections allocable to Series 2009-VFN on any
Transfer Date shall equal the product of (i) the aggregate amount of Shared
Principal Collections with respect to all Principal Sharing Series for such
Transfer Date and (ii) a fraction, the numerator of which is the Principal
Shortfall for Series 2009-VFN for such Transfer Date and the denominator of
which is the aggregate amount of Principal Shortfalls for all the Series which
are Principal Sharing Series for such Transfer Date.  The “Principal Shortfall”
for Series 2009-VFN for any Transfer Date shall equal, the excess, if any, of
the sum, without duplication, of any Mandatory Limited Payment Amount, Optional
Amortization Amounts, Class A Monthly Principal, Class M Monthly Principal,
Class B Monthly Principal and Class C Monthly Principal with respect to such
Transfer Date over the amount of Available Principal Collections for such
Transfer Date (excluding any portion thereof attributable to Shared Principal
Collections).



33

--------------------------------------------------------------------------------

 



 

Section 5.9Certain Series Accounts.

 

(a)       The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Noteholders, three segregated trust
accounts with such Eligible Institution (the “Finance Charge Account”, the
“Principal Account” and the “Distribution Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2009-VFN Noteholders.  The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Finance
Charge Account, the Principal Account and the Distribution Account and in all
proceeds thereof.  The Finance Charge Account, the Principal Account and the
Distribution Account shall be under the sole dominion and control of the
Indenture Trustee for the benefit of the Series 2009-VFN Noteholders.  If at any
time the institution holding the Finance Charge Account, the Principal Account
and the Distribution Account ceases to be an Eligible Institution, the
Transferor shall notify the Indenture Trustee in writing, and the Indenture
Trustee upon being notified (or the Servicer on its behalf) shall, within ten
(10) Business Days, establish a new Finance Charge Account, a new Principal
Account and a new Distribution Account meeting the conditions specified above
with an Eligible Institution, and shall transfer any cash or any investments to
such new Finance Charge Account, new Principal Account and new Distribution
Account.  The Indenture Trustee, at the written direction of the Servicer, shall
make withdrawals from the Finance Charge Account, the Principal Account and the
Distribution Account from time to time, in the amounts and for the purposes set
forth in this Indenture Supplement.  Indenture Trustee at all times shall
maintain accurate records reflecting each transaction in the Finance Charge
Account, the Principal Account and the Distribution Account.

 

(b)       Funds on deposit in the Finance Charge Account, the Principal Account
and the Distribution Account, from time to time shall be invested and reinvested
at the direction of the Servicer by the Indenture Trustee in Eligible
Investments that will mature so that such funds will be available for withdrawal
on or prior to the following Transfer Date.  The Servicer shall give a written
standing instruction for such investments, and amounts in such accounts will not
be invested if the Servicer fails to give such instructions to the Indenture
Trustee.

 

(c)       Section 6.14 of the Indenture shall apply to the Series Accounts.

 

Section 5.10Cash Collateral Account.

 

(a)       The Indenture Trustee shall establish and maintain with an Eligible
Institution, which may be the Indenture Trustee in the name of the Trust, on
behalf of the Trust, for the benefit of the Series 2009-VFN Noteholders, a
segregated trust account (the “Cash Collateral Account”), bearing a designation
clearly indicating that the funds deposited therein are held for the benefit of
the Series 2009-VFN Noteholders.  The Indenture Trustee shall possess all right,
title and interest in all funds on deposit from time to time in the Cash
Collateral Account and in all proceeds thereof.  The Cash Collateral Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Series 2009-VFN Noteholders.  If at any time the institution
holding the Cash Collateral Account ceases to be an Eligible Institution, the
Transferor shall notify the Indenture

34

--------------------------------------------------------------------------------

 



Trustee, and the Indenture Trustee upon being notified (or the Servicer on its
behalf) shall, within ten (10) Business Days, establish a new Cash Collateral
Account meeting the conditions specified above with an Eligible Institution, and
shall transfer any cash or any investments to such new Cash Collateral Account.

 

(b)       Funds on deposit in the Cash Collateral Account shall be invested at
the written direction of the Servicer by the Indenture Trustee in Eligible
Investments.  The Servicer shall give a written standing instruction for such
investments, and amounts in such account will not be invested if the Servicer
fails to give such instructions to the Indenture Trustee.  Funds on deposit in
the Cash Collateral Account on any Transfer Date, after giving effect to any
withdrawals from the Cash Collateral Account on such Transfer Date, shall be
invested in such investments that will mature so that such funds will be
available for withdrawal on or prior to the following Transfer Date.

 

On each Transfer Date, all interest and earnings (net of losses and investment
expenses) accrued since the preceding Transfer Date on funds on deposit in the
Cash Collateral Account shall be retained in the Cash Collateral Account (to the
extent that the Available Cash Collateral Account Amount is less than the
Required Cash Collateral Account Amount) and the balance, if any, shall be
deposited into the Finance Charge Account and included in Available Finance
Charge Collections for such Transfer Date.  For purposes of determining the
availability of funds or the balance in the Cash Collateral Account for any
reason under this Indenture Supplement, except as otherwise provided in the
preceding sentence, interest and earnings on such funds shall be deemed not to
be available or on deposit.

 

(c)       On each Determination Date, Servicer shall calculate the amount (the
“Required Draw Amount”) by which the sum of the amounts required to be
distributed pursuant to clauses 5.4(a)(i) through (viii) with respect to the
related Transfer Date exceeds the amount of Available Finance Charge Collections
with respect to the related Monthly Period.  If the Required Draw Amount for any
Transfer Date is greater than zero, Servicer shall give written notice to the
Indenture Trustee of such positive Required Draw Amount on the related
Determination Date.  On the related Transfer Date, the Required Draw Amount, if
any, up to the Available Cash Collateral Amount, the Servicer shall direct the
Indenture Trustee in writing to withdraw from the Cash Collateral Account and
distributed to fund any deficiency pursuant to clauses 5.4(a)(i) through (viii)
(in the order of priority set forth in subsection 5.4(a)).

 

(d)       If, after giving effect to all deposits to and withdrawals from the
Cash Collateral Account with respect to any Transfer Date, the amount on deposit
in the Cash Collateral Account exceeds the Required Cash Collateral Amount, the
Indenture Trustee acting in accordance with the instructions of the Servicer,
shall withdraw an amount equal to such excess from the Cash Collateral Account
and distribute such amounts remaining after application pursuant to subsection
5.10(c) to the Transferor.

 

Section 5.11Investment Instructions.  Any investment instructions required to be
given to the Indenture Trustee pursuant to the terms hereof must be given in the
form of a written standing instruction to the Indenture Trustee no later than
11:00 a.m., New York City time, on the date such investment is to be made.  In
the event the Indenture Trustee receives such investment instruction

35

--------------------------------------------------------------------------------

 



later than such time, the Indenture Trustee may, but shall have no obligation
to, make such investment.  In the event the Indenture Trustee is unable to make
an investment required in an investment instruction received by the Indenture
Trustee after 11:00 a.m., New York City time, on such day, such investment shall
be made by the Indenture Trustee on the next succeeding Business Day.  In no
event shall the Indenture Trustee be liable for any investment not made pursuant
to investment instructions received after 11:00 a.m., New York City time, on the
day such investment is requested to be made.  If investment instructions are not
given with respect to funds in any Accounts, such funds shall remain uninvested
until instructions are delivered to the Indenture Trustee in accordance with the
terms hereof.

 

Section 5.12Determination of LIBOR.

 

(a)       On each LIBOR Determination Date in respect of a Distribution Period,
the Indenture Trustee shall determine LIBOR on the basis of the rate for
deposits in United States dollars for a period of the Designated Maturity which
appears on the Designated LIBOR Page as of 11:00 a.m., London time, on such
date.  If such rate does not appear on the Designated LIBOR Page, the rate for
that Distribution Period Determination Date shall be determined on the basis of
the rates at which deposits in United States dollars are offered by the
Reference Banks at approximately 11:00 a.m., London time, on that day to prime
banks in the London interbank market for a period of the Designated
Maturity.  The Indenture Trustee shall request the principal London office of
each of the Reference Banks to provide a quotation of its rate.  If at least two
(2) such quotations are provided, the rate for that Distribution Period shall be
the arithmetic mean of the quotations.  If fewer than two (2) quotations are
provided as requested, the rate for that Distribution Period will be the
arithmetic mean of the rates quoted by major banks in New York City, selected by
the Servicer, at approximately 11:00 a.m., New York City time, on that day for
loans in United States dollars to leading European banks for a period of the
Designated Maturity.  LIBOR for the first Distribution Period will be determined
by straight-line interpolation, based on the actual number of days in such
Distribution Period from the date of the initial Class A Incremental Funding to
but excluding November 16, 2009, between two rates determined in accordance with
the preceding paragraph, one of which will be determined for a maturity of one
month and one of which will be determined for a maturity of two months.  If the
calculation of LIBOR results in a rate determined by reference to LIBOR being
less than zero (0), LIBOR shall be deemed to be zero (0).

 

(b)       LIBOR that may be applicable to the then current and the immediately
preceding Distribution Periods may be obtained by telephoning the Indenture
Trustee at its corporate trust office at (800) 934-6802 or such other telephone
number as shall be designated by the Indenture Trustee for such purpose by prior
written notice by the Indenture Trustee to each Series 2009-VFN Noteholder from
time to time.

 

(c)       On each LIBOR Determination Date, the Indenture Trustee shall send to
the Servicer by facsimile transmission or electronic mail, notification of LIBOR
for the following Distribution Period.



36

--------------------------------------------------------------------------------

 



 

ARTICLE VI.

Delivery of Series 2009-VFN Notes; Distributions; Reports to Series 2009-VFN
Noteholders

 

Section 6.1Delivery and Payment for the Series 2009-VFN Notes.  The Issuer shall
execute and issue, and the Indenture Trustee shall authenticate, the Series
2009-VFN Notes in accordance with Section 2.3 of the Indenture.  The Indenture
Trustee shall deliver the Series 2009-VFN Notes to or upon the written order of
the Trust when so authenticated.

 

Section 6.2Distributions.

 

(a)       On each Distribution Date, the Indenture Trustee shall distribute to
each Class A Noteholder of record on the related Record Date (other than as
provided in Section 11.2 of the Indenture) such Class A Noteholder’s portion
(determined in accordance with Article V) of the amounts on deposit in the
Distribution Account that are allocated and available on such Distribution Date
and as are payable to the Class A Noteholders pursuant to this Indenture
Supplement.

 

(b)       On each Distribution Date, the Indenture Trustee shall distribute to
each Class M Noteholder of record on the related Record Date (other than as
provided in Section 11.2 of the Indenture) such Class M Noteholder’s pro rata
share of the amounts on deposit in the Distribution Account that are allocated
and available on such Distribution Date and as are payable to the Class M
Noteholders pursuant to this Indenture Supplement.

 

(c)       On each Distribution Date, the Indenture Trustee shall distribute to
each Class B Noteholder of record on the related Record Date (other than as
provided in Section 11.2 of the Indenture) such Class B Noteholder’s pro rata
share of the amounts on deposit in the Distribution Account that are allocated
and available on such Distribution Date and as are payable to the Class B
Noteholders pursuant to this Indenture Supplement.

 

(d)       On each Distribution Date, the Indenture Trustee shall distribute to
each Class C Noteholder of record on the related Record Date (other than as
provided in Section 11.2 of the Indenture) such Class C Noteholder’s pro rata
share of the amounts on deposit in the Distribution Account that are allocated
and available on such Distribution Date and as are payable to the Class C
Noteholders pursuant to this Indenture Supplement.

 

(e)       On each Distribution Date, if a shortfall in the amount of Available
Finance Charge Collections available for distribution in accordance with any
payment priority in clauses 5.4(a)(i),  (ii) and (xi) exists, the Available
Finance Charge Collections for such payment priority shall be allocated (a)
ratably to each Class A Ownership Group based on its respective Class A
Ownership Group Percentage and (b) any Available Finance Charge Collections
allocated pursuant to clause (a) to any Class A Ownership Group in excess of the
amount owed to such Class A Ownership Group for the related payment priority
shall be reallocated to each Class A Ownership Group that has a remaining
shortfall in the Available Finance Charge Collections allocated to it pursuant
to clause (a) in order to cover the amount owed to such Class A Ownership Group
for the related payment

37

--------------------------------------------------------------------------------

 



priority, which reallocation shall be made ratably in accordance with the
portion of the Note Principal Balances of all remaining Class A Ownership Groups
represented by the Note Principal Balance of each such remaining Class A
Ownership Group.

 

(f)       The distributions to be made pursuant to this Section 6.2 are subject
to the provisions of Sections 2.6,  6.1 and 7.1 of the Transfer and Servicing
Agreement, Section 11.2 of the Indenture and Section 7.1 of this Indenture
Supplement.

 

(g)       All payments set forth herein shall be made by wire transfer of
immediately available funds, provided that the Paying Agent, not less than five
Business Days prior to the Record Date relating to the first distribution to
such Series 2009-VFN Noteholder, has been furnished with appropriate wiring
instructions in writing.

 

Section 6.3Reports, Statements and Opinions to Series 2009-VFN Noteholders.

 

(a)       On each Distribution Date, the Indenture Trustee shall make available
to each Series 2009-VFN Noteholder via its website
(http://tss.sfs.db.com/investpublic) a statement substantially in the form of
Exhibit C prepared by the Servicer.

 

(b)       Not later than the second Business Day preceding each Distribution
Date, the Servicer shall deliver to the Owner Trustee and the Indenture Trustee
(i) a statement substantially in the form of Exhibit B prepared by the Servicer
and (ii)  a certificate of an Authorized Officer substantially in the form of
Exhibit D;  provided that the Servicer may amend the form of Exhibit B from time
to time, with the prior written consent of the Indenture Trustee.

 

(c)       A copy of each statement or certificate provided pursuant to
paragraph (a) or (b) may be obtained by any Series 2009-VFN Noteholder by a
request in writing to the Servicer.

 

(d)       On or before January 31 of each calendar year, beginning with
January 31, 2010, the Indenture Trustee shall furnish or cause to be furnished
to each Person who at any time during the preceding calendar year was a Series
2009-VFN Noteholder, a statement prepared by the Servicer containing the
information which is required to be contained in the statement to Series
2009-VFN Noteholders, as set forth in paragraph (a) above, aggregated for such
calendar year or the applicable portion thereof during which such Person was a
Series 2009-VFN Noteholder, together with other information as is required to be
provided by an issuer of indebtedness under the Code. 

 

(e)       On or before March 31 in each calendar year, beginning in 2017, the
Issuer shall furnish to the Indenture Trustee and each Class A Administrative
Agent an Opinion of Counsel either stating that, in the opinion of such counsel,
such action has been taken to perfect the lien and security interest of the
Indenture, including with respect to the recording, filing, re-recording and
refiling of the Indenture, any indentures supplemental thereto and any other
requisite documents and with respect to the execution and filing of any
financing statements and continuation statements as is so necessary and reciting
the details of such action or stating that in the opinion of such counsel no
such action is necessary to maintain the perfection of such lien and security
interest. Such Opinion of Counsel shall also describe the recording, filing,
re-recording and refiling of the Indenture, any

38

--------------------------------------------------------------------------------

 



indentures supplemental thereto and any other requisite documents and the
execution and filing of any financing statements and continuation statements
that will, in the opinion of such counsel, be required to maintain the
perfection of the lien and security interest of this Indenture until March 31 in
the following calendar year.

 

ARTICLE VII.

Series 2009-VFN Early Amortization Events

 

Section 7.1Series 2009-VFN Early Amortization Events.  If any one of the
following events shall occur with respect to the Series 2009-VFN Notes:

 

(a)       failure on the part of Transferor or the Issuer (i) to make any
payment or deposit required to be made by it by the terms of the Transfer and
Servicing Agreement, the Class A Note Purchase Agreement, the Indenture or this
Indenture Supplement on or before the date occurring five (5) Business Days
after the date such payment or deposit is required to be made therein or herein
or (ii) duly to observe or perform in any material respect any other of its
covenants or agreements set forth in the Transfer and Servicing Agreement, the
Class A Note Purchase Agreement, the Indenture or this Indenture Supplement,
which failure has a material adverse effect on the Series 2009-VFN Noteholders
and which continues unremedied for a period of thirty (30) days after the date
on which written notice of such failure, requiring the same to be remedied,
shall have been given to the Transferor by the Indenture Trustee, or to the
Transferor and the Indenture Trustee by any Holder of the Series 2009-VFN Notes;

 

(b)       any representation or warranty made by Transferor or the Issuer, in
the Transfer and Servicing Agreement, the Class A Note Purchase Agreement, the
Indenture or the Indenture Supplement or any information contained in a computer
file or microfiche list required to be delivered by it pursuant to Section 2.1
or subsection 2.6(c) of the Transfer and Servicing Agreement shall prove to have
been incorrect in any material respect when made or when delivered, which
continues to be incorrect in any material respect for a period of thirty (30)
days after the date on which written notice of such failure, requiring the same
to be remedied, shall have been given to the Transferor by the Indenture
Trustee, or to the Transferor and the Indenture Trustee by any Holder of the
Series 2009-VFN Notes and as a result of which the interests of the Series
2009-VFN Noteholders are materially and adversely affected for such period;
provided,  however, that a Series 2009-VFN Early Amortization Event pursuant to
this subsection 7.1(b) shall not be deemed to have occurred hereunder if the
Transferor has accepted reassignment of the related Receivable, or all of such
Receivables, if applicable, during such period in accordance with the provisions
of the Transfer and Servicing Agreement;

 

(c)       as of any date of determination, the Quarterly Excess Spread
Percentage is less than 2%;

 

(d)       a failure by Transferor to convey Receivables in Additional Accounts
or Participations to the Receivables Trust within five (5) Business Days after
the day on which it is required to convey such Receivables pursuant to
subsection 2.6(b) of the Transfer and Servicing

39

--------------------------------------------------------------------------------

 



Agreement, provided that such failure shall not give rise to an Early
Amortization Event if, prior to the date on which such conveyance was required
to be completed, Transferor causes a reduction in the principal balance of any
Variable Interest to occur, so that, after giving effect to that reduction (i)
the Transferor Amount is not less than the Minimum Transferor Amount and (ii)
the sum of the aggregate amount of Principal Receivables plus amounts on deposit
in the Excess Funding Account is not less than the Required Principal Balance;

 

(e)       any Servicer Default shall occur which would have a material adverse
effect on the Series 2009-VFN Holders (which determination shall be made without
reference to whether any funds are available under the Cash Collateral Account);

 

(f)       the Class A Note Principal Balance shall not be paid in full on the
Class A Scheduled Final Payment Date or the Non-Renewing Purchaser Class A
Principal Balance shall not be paid in full on the Non-Renewing Purchaser
Scheduled Distribution Date;

 

(g)        [reserved];

 

(h)       at any time that the Required Cash Collateral Amount has been greater
than zero for three or more consecutive Monthly Periods immediately following
the Monthly Period in which a Required Cash Collateral Amount Trigger Date
occurs, the Available Cash Collateral Amount shall be less than the Required
Cash Collateral Amount;

 

(i)       as of any date of determination, the Quarterly Payment Rate Percentage
shall be less than 8.0%;

 

(j)       a Change in Control has occurred;

 

(k)       as on any Determination Date, the percentage equivalent of a fraction
(A) the numerator of which is the sum of (1) the aggregate Principal Receivables
outstanding that have remained unpaid more than 60 days after their contractual
due date as of the end of the related Monthly Period plus (2) the aggregate of
the Default Amounts for all Accounts that became Defaulted Accounts during the
related Monthly Period and (B) the denominator of which is the total Principal
Receivables as of the end of the related Monthly Period is  greater than 8.0%;

 

(l)       the Pension Benefit Guaranty Corporation shall file notice of a lien
pursuant to Section 4068 of the Employee Retirement Income Security Act of 1974,
with regard to any of the assets of Comenity Capital Bank, which lien shall
secure a liability in excess of $10,000,000 and shall not have been released
within 40 days; or

 

(m)       a default shall have occurred and be continuing under any instrument
or agreement evidencing or securing indebtedness for borrowed money of Comenity
Capital Bank in excess of $10,000,000 which default (i) is a default in payment
of any principal or interest on such indebtedness when due or within any
applicable grace period or (ii) shall have resulted in acceleration of the
maturity of such indebtedness; or

 



40

--------------------------------------------------------------------------------

 



(n)       without limiting the foregoing, the occurrence of an Event of Default
with respect to Series 2009-VFN and acceleration of the maturity of the Series
2009-VFN Notes pursuant to Section 5.3 of the Indenture;

 

then, in the case of any event described in subsections 7.1(a), (b),  (e),  (k),
 (l) or (m) of this Indenture Supplement, after the applicable grace period set
forth in such Sections, two or more Holders of Outstanding Series 2009-VFN Notes
evidencing undivided interests aggregating more than 50% of the Class A Purchase
Limit of this Series 2009-VFN by notice then given in writing to Transferor and
Servicer (and to the Indenture Trustee if given by the Holders) may, and the
Indenture Trustee at the direction of such Holders shall, declare that an early
amortization event (a “Series 2009-VFN Early Amortization Event”) has occurred
as of the date of such notice, and in the case of any event described in
subsections 7.1(c),  (d),  (f),  (h),  (i),  (j) or (n) of this Indenture
Supplement, a Series 2009-VFN Early Amortization Event shall occur without any
notice or other action on the part of Indenture Trustee or the Series 2009-VFN
Noteholders immediately upon the occurrence of such event.

 

In addition to the other consequences of a Series 2009-VFN Early Amortization
Event specified herein or a Trust Early Amortization Event, from and after the
occurrence of any Series 2009-VFN Early Amortization Event or a Trust Early
Amortization Event (until the same shall have been waived by all of the Series
2009-VFN Noteholders), with respect to any Account included in the Approved
Portfolios, Transferor shall no longer permit or require Merchant Adjustment
Payments  or In-Store Payments to be netted against amounts owed to Transferor
by the applicable Merchant but shall instead exercise its rights to require each
Merchant to transfer to Servicer, not later than the third Business Day
following receipt by such Merchant of any In-Store Payments or the occurrence of
any event giving rise to Merchant Adjustment Payments, an amount equal to the
sum of such In-Store Payments and Merchant Adjustment Payments. In addition, if
any bankruptcy or other insolvency proceeding has been commenced against a
Merchant, Servicer shall require that Merchant to (i) stop accepting In-Store
Payments and (ii) inform Obligors who wish to make In-Store Payments that
payment should instead be sent to Servicer, provided that Servicer shall not be
required to take such action if (x) Servicer or Trustee has been provided a
letter of credit, surety bond or other similar instrument covering collection
risk with respect to In-Store Payments and (y) each of the Series 2009-VFN
Noteholders consents to such arrangement.

 

ARTICLE VIII.

Redemption of Series 2009-VFN Notes; Series Termination

 

Section 8.1Optional Redemption of Series 2009-VFN Notes; Final Distributions.

 

(a)       On any Business Day occurring on or after the date on which the
outstanding principal balance of the Series 2009-VFN Notes is reduced to 10% or
less of the greatest ever Note Principal Balance, the Servicer shall have the
option to redeem the Series 2009-VFN Notes, at a purchase price equal to (i) if
such day is a Distribution Date, the Reassignment Amount for such Distribution
Date or (ii) if such day is not a Distribution Date, the Reassignment Amount for
the Distribution Date following such day.



41

--------------------------------------------------------------------------------

 



 

(b)       Servicer shall give the Indenture Trustee at least thirty (30) days
prior written notice of the date on which Servicer intends to exercise such
optional redemption.  Not later than 12:00 noon, New York City time, on such day
Servicer shall deposit into the Collection Account in immediately available
funds the excess of the Reassignment Amount over the amount, if any, on deposit
in the Principal Account.  Such redemption option is subject to payment in full
of the Reassignment Amount.  Following such deposit into the Collection Account
in accordance with the foregoing, the Collateral Amount for Series 2009-VFN
shall be reduced to zero, and the Series 2009-VFN Noteholders shall have no
further security interest in the Receivables.  The Reassignment Amount shall be
distributed as set forth in subsection 8.1(d).

 

(c)       (i)  The amount to be paid by the Transferor with respect to Series
2009-VFN in connection with a reassignment of Receivables to the Transferor
pursuant to subsection 2.4(e) of the Transfer and Servicing Agreement shall
equal the Reassignment Amount for the first Distribution Date following the
Monthly Period in which the reassignment obligation arises under the Transfer
and Servicing Agreement.

 

(ii)       The amount to be paid by the Transferor with respect to Series
2009-VFN in connection with a repurchase of the Notes pursuant to Section 7.1 of
the Transfer and Servicing Agreement shall equal the Reassignment Amount for the
Distribution Date of such repurchase.

 

(d)       With respect to (a) the Reassignment Amount deposited into the
Distribution Account pursuant to Section 8.1 or (b) the proceeds of any sale of
Receivables pursuant to clause 5.5(a)(iii) of the Indenture with respect to
Series 2009-VFN, the Indenture Trustee shall, in accordance with the written
direction of the Servicer, not later than 12:00 noon, New York City time, on the
related Distribution Date, make distributions of the following amounts (in the
priority set forth below and, in each case, after giving effect to any deposits
and distributions otherwise to be made on such date) in immediately available
funds:  (i) (x) the Class A Principal Balance on such Distribution Date will be
distributed to the Class A Noteholders and (y) an amount equal to the sum of (A)
Class A Monthly Interest for such Distribution Date, (B) any Class A Monthly
Interest previously due but not distributed to the Class A Noteholders on any
prior Distribution Date, will be distributed to the Class A Noteholders, (C)
Class A Non-Use Fees, if any, due and payable to the Class A Noteholders on such
Distribution Date or any prior Distribution Date and (D) Class A Additional
Amounts, if any, due and payable on such Distribution Date or any prior
Distribution Date will be distributed to the Class A Noteholders, (ii) (x) the
Class M Principal Balance on such Distribution Date will be distributed to the
Class M Noteholders and (y) an amount equal to the sum of (A) Class M Monthly
Interest for such Distribution Date, (B) any Class M Deficiency Amount for such
Distribution Date and (C) the amount of Class M Additional Interest, if any, for
such Distribution Date and any Class M Additional Interest previously due but
not distributed to the Class M Noteholders on any prior Distribution Date will
be distributed to the Class M Noteholders on such Distribution Date, (iii) (x)
the Class B Principal Balance on such Distribution Date will be distributed to
the Class B Noteholders and (y) an amount equal to the sum of (A) Class B
Monthly Interest for such Distribution Date, (B) any Class B Deficiency Amount
for such Distribution Date and (C) the amount of Class B Additional Interest, if
any, for such Distribution Date and any Class B Additional

42

--------------------------------------------------------------------------------

 



Interest previously due but not distributed to the Class B Noteholders on any
prior Distribution Date, will be distributed to the Class B Noteholders on such
Distribution Date, (iv) (x) the Class C Principal Balance on such Distribution
Date will be distributed to the Class C Noteholders and (y) an amount equal to
the sum of (A) Class C Monthly Interest for such Distribution Date, (B) any
Class C Deficiency Amount for such Distribution Date and (C) the amount of
Class C Additional Interest, if any, for such Distribution Date and any Class C
Additional Interest previously due but not distributed to the Class C
Noteholders on any prior Distribution Date will be distributed to the Class C
Noteholders, and (v) any excess shall be released to the Issuer.

 

Section 8.2Series Termination.  The right of the Series 2009-VFN Noteholders to
receive payments from the Trust will terminate on the first Business Day
following the Series Termination Date.

 

ARTICLE IX.

Miscellaneous Provisions

 

Section 9.1Ratification of Indenture; Amendments.  As supplemented by this
Indenture Supplement, the Indenture is in all respects ratified and confirmed
and the Indenture as so supplemented by this Indenture Supplement shall be read,
taken and construed as one and the same instrument.  This Indenture Supplement
may be amended only by a Supplemental Indenture entered in accordance with the
terms of Section 10.1 or 10.2 of the Indenture.  For purposes of the application
of Section 10.2 to any amendment of this Indenture Supplement, the Series
2009-VFN Noteholders shall be the only Noteholders whose vote shall be required.

 

Section 9.2Counterparts.  This Indenture Supplement may be executed in two or
more counterparts, and by different parties on separate counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.

 

Section 9.3Notices.  Any required notice shall be made to the addresses
specified in the applicable Note Purchase Agreement with respect to the Series
2009-VFN Noteholders.

 

Section 9.4Form of Delivery of the Series 2009-VFN Notes.  The Class A Notes,
the Class M Notes, the Class B Notes and the Class C Notes shall be Definitive
Notes and initially shall be registered in the Note Register in the name of the
initial purchasers of such Notes identified in the Note Purchase Agreements.

 

Section 9.5GOVERNING LAW.  THIS INDENTURE SUPPLEMENT SHALL BE GOVERNED BY AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO ITS CONFLICT OF LAW PROVISIONS (OTHER THAN
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS AND
REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 



43

--------------------------------------------------------------------------------

 



Section 9.6Limitation of Liability.  Notwithstanding any other provision herein
or elsewhere, this Agreement has been executed and delivered by BNY Mellon Trust
of Delaware, not in its individual capacity, but solely in its capacity as Owner
Trustee of the Trust.  Nothing herein contained shall be construed as creating
any liability on BNY Mellon Trust of Delaware, individually or personally, to
perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
person claiming by, through or under the parties hereto, and in no event shall
BNY Mellon Trust of Delaware in its individual capacity have any liability in
respect of the representations, warranties, or obligations of the Trust
hereunder or under any other document, as to all of which recourse shall be had
solely to the assets of the Trust, and for all purposes of this Agreement and
each other document, the Owner Trustee (as such or in its individual capacity)
shall be subject to, and entitled to the benefits of, the terms and provisions
of the Trust Agreement.

 

Section 9.7Rights of the Indenture Trustee.  The Indenture Trustee shall have
herein the same rights, protections, indemnities and immunities as specified in
the Indenture.

 

Section 9.8Additional Provisions.  Notwithstanding anything to the contrary in
any Transaction Document, until the Series Termination Date:

 

(a)       the Indenture Trustee shall not agree to any extension of the 60 day
periods referred to in Section 2.4 or 3.3 of the Transfer and Servicing
Agreement;

 

(b)       if the percentage equivalent of a fraction (A) the numerator of which
is the total Principal Receivables relating to any one Merchant (other than Home
Shopping Network, Virgin America, BJ’s Wholesale (consumer) or any Merchant
affiliated with any of the foregoing) as of the end of any related Monthly
Period and (B) the denominator of which is the aggregate total Principal
Receivables as of the end of such related Monthly Period exceeds 13.5%, the
Transferor shall suspend the addition of the Automatic Additional Accounts
relating to such Merchant program until such time as such percentage is less
than 13.5%;

 

(c)       if the percentage equivalent of a fraction (A) the numerator of which
is the total Principal Receivables relating to Home Shopping Network as of the
end of the related Monthly Period and (B) the denominator of which is the
aggregate total Principal Receivables as of the end of such related Monthly
Period exceeds 50.0%, the Transferor shall suspend the addition of the Automatic
Additional Accounts relating to Home Shopping Network until such time as such
percentage is less than 50.0%;

 

(d)       if the percentage equivalent of a fraction (A) the numerator of which
is the total Principal Receivables relating to BJ’s Wholesale (consumer) as of
the end of the related Monthly Period and (B) the denominator of which is the
aggregate total Principal Receivables as of the end of such related Monthly
Period exceeds 50.0%, the Transferor shall suspend the addition of the Automatic
Additional Accounts relating to BJ’s Wholesale (consumer) until such time as
such percentage is less than 50.0%;

 



44

--------------------------------------------------------------------------------

 



(e)       if the percentage equivalent of a fraction (A) the numerator of which
is the total Principal Receivables relating to Virgin America as of the end of
the related Monthly Period and (B) the denominator of which is the aggregate
total Principal Receivables as of the end of such related Monthly Period exceeds
50.0%, the Transferor shall suspend the addition of the Automatic Additional
Accounts relating to Virgin America until such time as such percentage is less
than 50.0%;

 

(f)       if the percentage equivalent of a fraction (A) the numerator of which
is the total Principal Receivables relating to BJ’s Wholesale (commercial) as of
the end of the related Monthly Period and (B) the denominator of which is the
aggregate total Principal Receivables as of the end of such related Monthly
Period exceeds 5.0%, the Transferor shall suspend the addition of the Automatic
Additional Accounts relating to BJ’s Wholesale (commercial) until such time as
such percentage is less than 5.0%; and

 

(g)       without the consent of each Class A Noteholder, Class M Noteholder and
Class B Noteholder (which consent shall not be unreasonably withheld or
delayed), Transferor shall not (i) engage in any transaction described in
Section 4.2 of the Transfer and Servicing Agreement, (ii) designate additional
or substitute Transferors or Credit Card Originators as permitted by Section 2.9
or 2.10 of the Transfer and Servicing Agreement or (iii) increase the percentage
of Principal Receivables referred to in the proviso to clause (f) of the
definition of “Eligible Account”.

 

Section 9.9No Petition.  The Issuer and the Indenture Trustee, by entering into
this Indenture Supplement, and each Series 2009-VFN Noteholder, by accepting a
Series 2009-VFN Note, hereby covenant and agree that they will not at any time
institute against the Issuer, or join in any institution against the Issuer of,
any bankruptcy proceedings under any United States federal or state bankruptcy
or similar law in connection with any obligations relating to the Series
2009-VFN Noteholders, the Indenture or this Indenture Supplement; provided,
 however, that nothing herein shall prohibit the Indenture Trustee from filing
proofs of claim or otherwise participating in such proceedings instituted by any
other person.  The provisions of this Section 9.9 shall survive the termination
of this Indenture Supplement.

 

Section 9.10Additional Requirements for Registration of and Limitations on
Transfer and Exchange of Notes.  All Transfers will be subject to the transfer
restrictions set forth on the Notes.

 

No Transfer (or purported Transfer) of a Class B Note or Class C Note (or
economic interest therein) shall be made by Comenity Capital Bank, the
Transferor or any person which is considered the same person as Comenity Capital
Bank or the Transferor for U.S. Federal income tax purposes (except to a person
which is considered the same person as Comenity Capital Bank for such purposes)
and any such Transfer (or purported Transfer) of such Notes shall be void ab
initio unless an Opinion of Counsel is first delivered to the Indenture Trustee
to the effect that such Notes will constitute debt for U.S. federal income tax
purposes.

 

Section 9.11Amendments to the Indenture.  The phrase “including all Initial
Accounts and all Additional Accounts” shall be added to the end of the first
sentence in the definition of “Account” contained in Annex A to the
Indenture.  Unless the Class A Administrative Agents shall

45

--------------------------------------------------------------------------------

 



otherwise consent, no commercial account, other than accounts arising in the
BJ’s Wholesale program, shall be an Eligible Account and the definition of
“Eligible Account” in Annex A to the Indenture shall be modified by adding the
following words at the end of clause (a) of such definition: “and, other than
with respect to accounts arising in the BJ’s Wholesale program, is not a
commercial account”. 

 

[SIGNATURE PAGE FOLLOWS]

 

 



46

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the undersigned have caused this Indenture Supplement to be
duly executed and delivered by their respective duly authorized officers on the
day and year first above written.

 

 

 

 

 

 

 

WORLD FINANCIAL CAPITAL MASTER NOTE TRUST,  as Issuer

 

 

 

 

 

 

 

 

 

   

By:

BNY Mellon Trust of Delaware, not in its

 

 

 

individual capacity, but solely as Owner Trustee

 

 

 

 

 

 

By:

/s/ Kristine K. Gullo

 

 

 

Name: Kristine K. Gullo

 

 

 

Title: Vice President

 

 

 

 

 

 

DEUTSCHE BANK TRUST COMPANY

 

 

AMERICAS, as Indenture Trustee

 

 

 

 

 

 

By:

/s/ Ellen Jean-Baptiste

 

 

 

Name: Ellen Jean-Baptiste

 

 

 

Title: Associate

 

 

 

 

 

 

By:

/s/ Robin Durant

 

 

 

Name: Robin Durant

 

 

 

Title: Associate

 

 

 

 

 

 

 

 

Acknowledged and Accepted:

 

 

COMENITY CAPITAL BANK,

 

 

  as Servicer

 

 

 

 

 

 

By:

/s/ Andrea Moss

 

 

 

Name: Andrea Moss

 

 

 

Title: President

 

 

 

 

 

 

WORLD FINANCIAL CAPITAL CREDIT COMPANY, LLC

  as Transferor

 

 

 

 

 

 

By:

/s/ Jeff Coon

 

 

 

Name: Jeff Coon

 

 

 

Title: Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

S-1

Fifth A&R Indenture Supplement

 

 

Series 2009-VFN

 

--------------------------------------------------------------------------------